 



         
 
 
CONFIDENTIAL
  1 of 29

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
EXHIBIT 10.25
Frame Purchase Agreement
hereinafter called “FPA”
by and between
Endwave Corporation
Represented from Complete srl
hereinafter referred to as “SUPPLIER“
and
Siemens Mobile Communications Spa
with offices at via Piero e Alberto Pirelli, 10
20126 Milan
Italy
hereinafter referred to as “PURCHASER“
SUPPLIER and PURCHASER are hereinafter referred to
individually as “PARTY” and collectively as “PARTIES”



Contract No: 5/90010
Effective Date: January 16, 2006

         
FPA Endware
  [*]    
 
  [*]    

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   2 of 29-

TABLE OF CONTENT:

                    1    
Definitions
    4     2    
Scope of FPA
    6     3    
Business Relationship
    6     4    
Prices, Taxes and Currency
    7     4.1    
Prices
    7     4.2    
Taxes
    7     4.3    
Currency
    7     5    
Payment
    7     6    
PURCHASE ORDERS, Delivery and Cancellation
    8     6.1    
PURCHASE ORDERS
    8     6.2    
PURCHASE ORDER Acceptance
    9     6.3    
Cancellation
    9     6.4    
Delivery
    9     6.5    
Transfer of Risk and Title
    10     6.6    
Incoming Goods Inspection
    10     7    
PRODUCT Life Cycle Support
    10     7.1    
Commitment to Deliver, Maintain and Enhance
    10     7.2    
PRODUCT Changes
    10     7.3    
Component’s End of Life
    11     7.4    
SERVICE LEVEL AGREEMENT
    11     7.5    
PRODUCT DOCUMENTATION
    12     8    
Quality Assurance
    12     9    
Logistics
    13     10    
SUPPLIER Rating and Improvement Program (Goal Agreement)
    13     11    
Open Book Policy
    13     11.1    
Disclosure of PRODUCT Data
    13     11.2    
Cost Reduction
    13     12    
Protection of PURCHASER´s IPR and License Grant
    13     12.1    
Exclusivity
    13     12.2    
License Grant to SUPPLIER
    14     13    
Software License Grant by SUPPLIER
    15     14    
Confidential Information
    15     15    
Term and Termination
    17     15.1    
EFFECTIVE DATE
    17     15.2    
Renewal
    17     15.3    
Termination
    17     15.4    
Effect of Termination
    18     15.5    
Survival
    18     16    
Liability
    18     16.1    
Product Liability
    18     16.2    
Late Delivery
    19     16.3    
Infringement Indemnification
    20     16.4    
Insurance
    20     17    
Warranty
    21     17.1    
General
    21     17.2    
Warranty Period
    21  

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   3 of 29-

                    17.3    
Defects of PRODUCTS (Non-Conforming Units)
    21     17.4    
Liability for Expenses
    22     17.5    
Exchange of Information
    22     17.6    
Other Rights
    22     18    
General Provisions
    23     18.1    
Notices
    23     18.2    
Compliance with Laws
    24     18.3    
Assignment
    24     18.4    
Force Majeure
    24     18.5    
Waiver
    25     18.6    
Captions
    25     18.7    
General Terms and Conditions
    25     18.8    
Press Releases
    25     18.9    
Export Control-, Customs Regulations
    26     18.10    
Severability
    27     18.11    
Governing Law
    27     18.12    
Mediation
    27     18.13    
Entire FPA
    28     18.14    
PURCHASER’s Divisions
    28     18.15    
No Agency or Joint Venture
    28     18.16    
Order of Precedence
    28  

LIST OF EXHIBITS:

     
EXHIBIT A1
  PRODUCT AGREEMENT #1 (PA1)
EXHIBIT A2
  PRODUCT AGREEMENT #2 (PA2)
 
  ...
EXHIBIT An
  PRODUCT AGREEMENT #n (PAn)
EXHIBIT B
  LOGISTICS SERVICE AGREEMENT (LSA)
EXHIBIT D
  QUALITY ASSURANCE AGREEMENT (QAA)
EXHIBIT E
  Template: ADOPTION AGREEMENT (AA)

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   4 of 29-

WHEREAS, PURCHASER has manufacturing sites worldwide and wishes to strengthen
its strategic purchasing activities with respect to certain PRODUCTS for
worldwide delivery to certain ORDERING PARTIES; and
WHEREAS, PURCHASER intends to market the PRODUCTS either in combination with, or
as an integral part of its mobile communication product range, and
WHEREAS, SUPPLIER wishes to cooperate with PURCHASER in order to fulfill
PURCHASER’s worldwide requirements and to provide preferred purchasing
conditions to any ORDERING PARTY;
NOW, THEREFORE, the PARTIES agree as follows:
1 Definitions
The following terms are integral to this FPA and any INDIVIDUAL AGREEMENT and
shall have the following meaning:

1.1   “AA” or “ADOPTION AGREEMENT” means a separate bilateral agreement by which
ORDERING PARTIES and DESIGNATED SUBSIDIARIES participate in the terms and
conditions of this FPA, including its EXHIBITS, and which is to be signed by the
respective parties concerned. A template of such AA is attached as EXHIBIT E.  
1.2   “CONFIDENTIAL INFORMATION” shall have the meaning as described in
Section 15.   1.3   “CONTRACT MANUFACTURER” means any subcontractor of
PURCHASER, listed in EXHIBIT B (LSA), which is not a SUBSIDIARY of PURCHASER.  
1.4   “DELIVERY DATE” means the date of delivery as indicated in the PURCHASE
ORDER and/or as derived from provisons of EXHIBIT B (LSA) or from the respective
EXHIBIT Ax (PA).   1.5   “DESIGNATED SUBSIDIARY” means any SUBSIDIARY of
SUPPLIER as listed in EXHIBIT B (LSA) designated by SUPPLIER to accept and carry
through PURCHASE ORDERS for SUPPLIER.   1.6   “DOCUMENTATION“ means all
documentation of a PRODUCT as detailed in this FPA and required by PURCHASER to
use such PRODUCT in accordance with this FPA. DOCUMENTATION shall include all
future updates.   1.7   “EDI” means Electronic Data Interchange as specified in
EXHIBIT B (LSA

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   5 of 29-



1.8   “EFFECTIVE DATE” shall mean the date first mentioned above.   1.9  
“EPIDEMIC FAILURE” means the occurrence of complained or returned units caused
by identical mistakes, as more specifically defined in EXHIBIT C (QAA).   1.10  
“FORCE MAJEURE EVENT” shall have the meaning as described in Section 19.4 below.
  1.11   “FPA” means this Frame Purchase Agreement, including any EXHIBITS and
ANNEXES, which are incorporated by reference.   1.12   “FRAME ORDER” means a pro
forma purchase order placed per part and fiscal year or PRODUCT life cycle. The
sole purpose of such FRAME ORDER is to serve as a document for the electronic
order processing used by PURCHASER. It is not legally binding and does not
represent a volume/price commitment.   1.13   “INDIVIDUAL AGREEMENT” means any
PRODUCT AGREEMENT, confirmed PURCHASE ORDER or FRAME ORDER, as part of or with
reference to this FPA.   1.14   “LSA” or “LOGISTICS SERVICE AGREEMENT” means the
logistics service agreement as specified in EXHIBIT B   1.15   “ORDERING PARTY”
means PURCHASER or any of PURCHASER’s worldwide SUBSIDIARIES or CONTRACT
MANUFACTURERS listed in EXHIBIT B (LSA). PURCHASER may at its option change
EXHIBIT B (LSA) with prior written notice to SUPPLIER.   1.16   “PA” or “PRODUCT
AGREEMENT” means the product agreement(s) as specified in EXHIBIT(S) A(x).  
1.17   “PRODUCT(S)” means the commodity or commodities as specified in EXHIBIT A
(PA). For the avoidance of doubt, PRODUCT(S) shall include hardware, firmware
and software of the respective PRODUCT(S), as far as applicable.   1.18  
“PURCHASE ORDER” means the document or a written process defined in EXHIBIT B
(LSA) or in an INDIVIDUAL AGREEMENT used by an ORDERING PARTY to acquire
PRODUCTS under this FPA.   1.19   “QAA” or “QUALITY ASSURANCE AGREEMENT” means
the quality assurance agreement as specified in EXHIBIT D.   1.20   “SLA” or
“SERVICE LEVEL AGREEMENT” means the service level agreement as specified in
EXHIBIT C.   1.21   “SOFTWARE” means the software and/or firmware in machine
readable format and, if and to the extent agreed, the source code, which run on
the PRODUCT.

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   6 of 29



1.22   “SUBSIDIARY” means any company which any PARTY directly or indirectly
owns or controls or which is directly or indirectly owned or controlled by a
SUBSIDIARY of any PARTY. Ownership or control shall exist through the direct or
indirect ownership of more than fifty per cent (50%) of the nominal value of the
issued equity share capital or more than fifty per cent (50%) of the shares
giving entitlement to vote at the election of directors or persons performing
similar functions, or the right by any other means to elect or appoint directors
or persons performing similar functions.   2   Scope of FPA   2.1   SUPPLIER
shall supply to ORDERING PARTY the PRODUCTS as specified in the relevant EXHIBIT
Ax (PA), and provide services in accordance with the terms and conditions of
this FPA.   2.2   This FPA does not constitute and shall not be interpreted as
any obligation to purchase any PRODUCT(S). Any such obligation shall only result
from PURCHASE ORDERS issued by an ORDERING PARTY and duly accepted by SUPPLIER
or a DESIGNATED SUBSIDIARY.   2.3   SUPPLIER assures PURCHASER

  (i)   of the allocation of the forecasted quantities of PRODUCTS up to the
agreed maximum bandwidth, as defined in   EXHIBIT B (LSA), and     (ii)   of the
validity of the prices as defined in the relevant EXHIBIT Ax (PA), as the
maximum price which may be   renegotiated on a regular basis according to the
respective market situation.

3   Business Relationship

If, under a PURCHASE ORDER/FRAME ORDER, a breach of any of the terms and
conditions of this FPA occurs

(i)   subject to Section (ii) below, such breach shall only be in respect of the
parties to such PURCHASE ORDER/FRAME ORDER and shall not be considered as a
breach by one PARTY towards the other PARTY. All contractual rights and remedies
under this FPA and/or the respective PURCHASE ORDER/FRAME ORDER can only be
exercised between the parties of the respective PURCHASE ORDER/FRAME ORDER.

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   7 of 29-



(ii)   if a breach referred to in Section 3 (i) above materially and adversely
affects the overall cooperation between the PARTIES, the matter may be referred
to the senior management level of each PARTY for consideration. If the senior
managers cannot agree upon a remedial course of action to the reasonable
satisfaction of the SUPPLIER or PURCHASER within [*] days of their first
convening for this purpose, the impaired PARTY shall be entitled to terminate
this FPA and the foregoing Section 3 (i) shall not apply.   4   Prices, Taxes
and Currency   4.1   Prices       Unless otherwise agreed in writing by
PURCHASER and SUPPLIER, ORDERING PARTY shall purchase PRODUCTS from SUPPLIER and
SUPPLIER shall grant licenses in accordance with the provisions of the FPA at
the prices shown in the relevant EXHIBIT A (PA). SUPPLIER agrees and understands
that the prices are determined by the cumulative purchase quantities of all
ORDERING PARTIES hereunder   4.2   Taxes       The prices as listed in the
relevant EXHIBIT A (PA) are net prices, i.e. all taxes, duties and similar
charges imposed shall be borne by SUPPLIER, except VAT (Value Added Tax) or
sales tax and shipping charges, which shall be calculated on [*] per Incoterms
2000. If VAT or sales tax is applicable, SUPPLIER shall bill such VAT or sales
tax as a separate line item on the invoice. Where supplies are tax exempt,
SUPPLIER shall not charge any VAT or sales tax. If necessary, ORDERING PARTY
shall furnish a valid tax exemption certificate in order to enable SUPPLIER to
make use of the tax exemption.   4.3   Currency       The currency under this
FPA is the US dollar., unless otherwise stated in the relevant EXHIBIT A (PA).  
5   Payment       Prices for PRODUCTS will be invoiced to ORDERING PARTY or
credited to SUPPLIER in line with the respective EXHIBIT Ax (PA) and EXHIBIT B
(LSA).

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   8 of 29-



    Payments or credits shall be due no later than [*] days end of current month
from the date of invoice. If the delay in receipt of proper payment by SUPPLYING
PARTY will be more than [*] then SUPPLIER shall have the right to withhold
future shipments.       If an invoice or credit note is disputed, ORDERING PARTY
shall pay or credit the amount not in dispute. ORDERING PARTY shall not be
obliged to pay or credit the amount in dispute until the dispute is resolved. No
late payment charges shall be applied with regard to the disputed portion of the
payment/credit.   6   PURCHASE ORDERS, Delivery and Cancellation   6.1  
PURCHASE ORDERS       ORDERING PARTY shall order PRODUCTS in writing or by
telefax or electronic mail (e-mail) or by Electronic Data Interchange (EDI),
i2-based order management (if agreed upon), or if both PARTIES agreed to vendor
managed inventory, call-off via consumption data as defined in EXHIBIT B (LSA).
If not otherwise agreed and defined in this FPA, the PURCHASE ORDER shall
include the following:

  •   Date of issuance     •   PURCHASE ORDER number     •   SUPPLIER part
number and/or SIEMENS part number     •   Quantity     •   Price     •  
DELIVERY DATES     •   Shipping instructions and destination     •   Reference
to this FPA     •   Invoice address     •   Contact person on ORDERING PARTY`s
side

    In case a vendor managed inventory regime is agreed in EXHIBIT B (LSA), a
special PURCHASE ORDER is not needed, however, a FRAME ORDER shall be placed for
electronic order-processing purposes. The agreed stock level

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   9 of 29-



    with an additional call-off via consumption data shall be deemed a PURCHASE
ORDER with all related consequences thereof.   6.2   PURCHASE ORDER Acceptance  
    All PURCHASE ORDERS are subject to acceptance. SUPPLIER shall itself accept,
as well as cause any of its DESIGNATED SUBSIDIARIES to accept, any PURCHASE
ORDER which is in conformity with this FPA, and to fully comply with any and all
terms and conditions set out in this FPA, as if such DESIGNATED SUBSIDIARY were
a PARTY to this FPA and as if any obligations were direct obligations of such
DESIGNATED SUBSIDIARY. PURCHASE ORDER acceptance may only be withheld due to
reasons of non-conformity with this FPA, or due to a FORCE MAJEURE EVENT. Each
PURCHASE ORDER shall be deemed to be accepted unless notice of non-acceptance is
communicated to ORDERING PARTY in writing or electronically via email within [*]
calendar days after receipt of the PURCHASE ORDER. Notwithstanding the
foregoing, in case of non-acceptance, ORDERING PARTY and SUPPLIER shall promptly
discuss the further procedure.   6.3   Cancellation       ORDERING PARTY shall
have the right to

  (i)   postpone any PURCHASE ORDER up to 90 days without charge to ORDERING
PARTY, or     (ii)   cancel any PURCHASE ORDER, wholly or partially, but
SUPPLIER and ORDERING PARTY shall mutually agree on   the cancellation charges
for long lead time parts as indicated in LSA .

6.4   Delivery   6.4.1   The DELIVERY DATE shall indicate the date the PRODUCTS
are to be received at the place of destination named by ORDERING PARTY.   6.4.2
  If a vendor managed inventory regime is agreed for a PRODUCT in EXHIBIT B
(LSA), delivery terms for such PRODUCT shall be [*].   6.4.3   Packing details
shall be defined in the respective EXHIBIT Ax (PA). Generally, packing of
PRODUCTS for transport (including overseas shipment) and storage shall be made
by SUPPLIER in such a manner as to protect PRODUCTS from damage. Such packing
shall be included in the agreed prices and shall

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   10 of 29-



    comply with all applicable laws and regulations. If special packing is
required for storage or extreme conditions, such requirements shall be advised
to SUPPLIER with the PURCHASE ORDER and may be priced separately. The dimensions
of packing shall be fundamentally suited to its contents in order to avoid
unused freight space.   6.5   Transfer of Risk and Title       Risk of loss,
damage or destruction of PRODUCTS shall pass to ORDERING PARTY according to the
Incoterms as stated in Section 6.4 above.

Title to PRODUCTS, except SOFTWARE provided pursuant to the licensing provisions
of this FPA, shall pass to ORDERING PARTY simultaneously with transfer of risk.
  6.6   Incoming Goods Inspection       ORDERING PARTY may, at its discretion,
perform an incoming goods inspection. However, the absence of any incoming goods
inspection shall in no way affect or limit ORDERING PARTIES rights under this
FPA.   7   PRODUCT Life Cycle Support       Both PARTIES agree that high
quality, reliability, and supply-chain excellence can only be achieved through
fostering cooperation and close collaboration at all process levels in the
spirit of partnership and open-book relationship.   7.1   Commitment to Deliver,
Maintain and Enhance       SUPPLIER undertakes to maintain the capability to
manufacture and supply each PRODUCT over a period of at least seven (7) years
following the effective date of the respective EXHIBIT Ax (PA) according to the
terms stipulated therein and to deliver each PRODUCT to ORDERING PARTIES at then
agreed prices.   7.2   PRODUCT Changes       PRODUCTS shall be fully compliant
with the specifications in the relevant EXHIBIT Ax (PA) and with the
requirements defined in EXHIBIT D (QAA).       If SUPPLIER intends to make
changes to a PRODUCT which may affect form, fit, function, safety, reliability,
performance, maintainability or any type-approval issue, SUPPLIER shall notify
PURCHASER. Thereupon, the PARTIES shall in good faith

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   11 of 29-



    discuss the consequences of such changes. Notwithstanding the aforesaid,
SUPPLIER is only allowed to make such changes of the PRODUCT specifications
after a written approval of PURCHASER.       If PURCHASER requests a technical
change in writing to a PRODUCT, SUPPLIER shall implement such change following
reconciliation between the PARTIES. Upon mutual agreement between the Parties,
any changes requested by the PURCHASER will require PURCHASER to pay all costs
related to implementing such changes, including tooling and associated
fixturing. Furthermore, any work in process (WIP) or finished good inventory
(FGI) that has been effectively obsoleted as a result of such change by
PURCHASER shall be the sole responsibility of the PURCHASER.       In case any
such change to a PRODUCT does affect one or more specifications of the relevant
EXHIBIT Ax (PA), such specifications need to be updated by the originating PARTY
prior to performing changes to the PRODUCT itself. Further, all changes in
respect of the PRODUCT must be proven by sufficiently complete DOCUMENTATION
commensurate with the nature of the change (e.g. by a block or circuit diagram,
calculation of performance relevant parameters, field change bulletin relating
to engineering, manufacturing or retrofitting).       In no event shall the
delivery of a changed PRODUCT be made by SUPPLIER prior to PURCHASER’s and
SUPPLIER’s written consent to such changes. Such acceptance shall result from
PURCHASER’s compliance and type approval testing of corresponding prototypes, as
well as from review of all DOCUMENTATION related hereto.   7.3   Component’s End
of Life       SUPPLIER agrees to notify PURCHASER in writing [*] months in
advance of the end of life of components incorporated in a PRODUCT, or to the
best of SUPPLIER’s ability to notify. This notification shall include
clarification of technical alternatives to such components, as well as PRODUCT
availability.   7.4   SERVICE LEVEL AGREEMENT       SUPPLIER shall undertake to
support and maintain each PRODUCT over a time period of [*] years, following the
date of delivery of the PRODUCT last delivered. For such time period the
regulations of Section 7.2 shall apply. The Parties shall

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   12 of 29-



    mutually agree to the scope of Maintenance and support for this time period
in a separate agreement.   7.5   PRODUCT DOCUMENTATION       For BTP
manufacturing of PURCHASER’s design, and at PURCHASER’s request, SUPPLIER shall
make available, free of charge, in the English language, all DOCUMENTATION which
will enable PURCHASER to produce its own set of documentation. Such
DOCUMENTATION shall comprise of one

  (1)   set of electronic files of at least the following documents:
    (i)   [*]     (ii)   [*]     (iii)   [*]     (iv)   [*]     (v)   [*]    
(vi)   [*]     (vii)   [*]

    All DOCUMENTATION requested by PURCHASER shall comply both in form and in
content with the latest technical standards of the PRODUCT in question and shall
be updated accordingly in the event of changes.       PURCHASER shall be
entitled to pass on to its customers all DOCUMENTATION received within the scope
of this FPA, as well as to use, to modify or adapt, to translate, to copy and to
supply such DOCUMENTATION.   8   Quality Assurance       General Global Quality
Objectives:

  (i)   EXHIBIT D (QAA) shall be valid for world-wide material sourcing of
PURCHASER.     (ii)   The quality of PRODUCTS delivered to each ORDERING PARTY
shall be guaranteed by SUPPLIER.     (iii)   Total Quality Management and
continuous quality improvement shall be an essential element of the fundamental
rules of SUPPLIER.

    All further details are specified in EXHIBIT D (QAA).

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   13 of 29-



9   Logistics       Both PARTIES agree that high quality, reliability, and
supply-chain excellence can only be achieved through fostering cooperation and
close collaboration at all process levels in the spirit of partnership and
open-book relationship.
EXHIBIT B (LSA) sets out the regulations for such a partnership between
PURCHASER and SUPPLIER. It defines the steps needed to streamline and optimize
planning and logistics.   10   SUPPLIER Rating and Improvement Program (Goal
Agreement)       Not applicable   11   Open Book Policy   11.1   Disclosure of
PRODUCT Data       SUPPLIER shall provide, upon PURCHASER’s request, the
following data for each individual PRODUCT under this FPA:

  (i)   [*]     (ii)   [*]     (iii)   [*]     (iv)   [*]

11.2   Cost Reduction       Savings from cost reduction activities by the
Parties with respect to any products shall be mutually negotiated and shared by
the PARTIES.   12   Protection of PURCHASER ´s IPR and License Grant

For PRODUCTS containing IPRs of PURCHASER the following shall apply:

12.1   Exclusivity

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   14 of 29-



    SUPPLIER, within the limitations contained in, and in accordance with, the
terms of this FPA, agrees to manufacture PRODUCTS exclusively for sale and
delivery to ORDERING PARTIES. Subject to the terms of this FPA, SUPPLIER
specifically agrees and warrants not to sell to any third party PRODUCTS.   12.2
  License Grant to SUPPLIER       SUPPLIER is aware and acknowledges that the
technical specifications provided by or on behalf of PURCHASER contain patented
and non patented Intellectual property rights (“IPRs”) of PURCHASER and its
licensors and that manufacturing of PRODUCTS according to such technical
specifications is only possible by making use of such IPR.       Subject to the
terms and conditions of this FPA, PURCHASER grants to SUPPLIER a non-exclusive,
non-transferable, royalty-free license, without the right to sublicense, in such
IPRs only for the purpose of manufacturing PRODUCTS for ORDERING PARTIES. All
other rights not expressly granted in this FPA are reserved. SUPPLIER shall not
use or employ such IPRs on any other product for any other purchaser except
those products sold to ORDERING PARTIES and/or third party beneficiaries as
approved in advance by PURCHASER in writing.       SUPPLIER agrees and
acknowledges that violation of this Section 12 is a material breach of this FPA.
      PURCHASER and its licensors shall retain full title to the IPRs and all
copies thereof, and SUPPLIER and its DESIGNATED SUBSIDIARIES may use the IPRs in
accordance with this limited license grant as contained in this Section 12.
Without the prior written consent of PURCHASER, SUPPLIER shall not make
available to any third party IPRs that PURCHASER may, in its sole discretion,
deliver to SUPPLIER. SUPPLIER agrees that it will not modify, decompile, reverse
engineer, or otherwise use the IPRs without the express prior written consent of
PURCHASER.       PURCHASER is also aware and acknowledges that the products
provided by SUPPLIER contain patented and non patented Intellectual property
rights (“IPRs”) of SUPPLIER and its licensors and that manufacturing of PRODUCTS
according to such technical specifications is only possible by making use of
such IPR. Subject

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   15 of 29-



    to the terms and conditions of this FPA, SUPPLIER grants to PURCHASER a
non-exclusive, non-transferable,non-revocable, royalty-free license, without the
right to sublicense, in such IPRs only for the purpose of utilizing such
PRODUCTS in systems provide by the ORDERING PARTIES. All other rights not
expressly granted in this FPA are reserved. PURCHASER shall not use or employ
such IPRs or share these SUPPLIER IPRs with OTHER SUPPLIERS. PURCHASER agrees
and acknowledges that violation of this Section 12 is a material breach of this
FPA.       In the event Purchaser desires to transfer IPR rights to an outsorced
Contract and enable third party use of SUPPLIER’s IPR, SUPPLIER shall have
advance consent rights, which shall however not be unreasonably withheld, and
shall be intitled to negotiate differing supply terms with the proposed third
party transferee .   13   Software License Grant by SUPPLIER      
SUPPLIER/DESIGNATED SUBSIDIARY hereby grants to ORDERING PARTY a non-exclusive,
non-transferable license, to copy and use the SOFTWARE for development,
manufacturing, installation, commissioning, testing purposes (also by
SUBSIDIARIES, CONTRACT MANUFACTURERS or subcontractors) and to distribute copies
of the SOFTWARE as a component of a PRODUCT in object code form.       Sale of a
PRODUCT (and licensing of each copy of the SOFTWARE component of a PRODUCT) by
ORDERING PARTY will carry with it an implied license under the SOFTWARE [*] in a
PRODUCT.       All right, title and interest in and to the SOFTWARE portions of
the PRODUCTS remain in SUPPLIER and its licensors. No title to or ownership of
such SOFTWARE, or any modified part thereof, is transferred to PURCHASER or any
ORDERING PARTY under this FPA.   14   Confidential Information       Each PARTY
agrees that all business and technical information received from the other PARTY
in connection with this FPA and which this other PARTY expressly states to be
confidential or the confidential nature of which can be assumed on the

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   16 of 29-



    basis of the circumstances (CONFIDENTIAL INFORMATION), will be maintained by
the receiving PARTY in confidence and not disclosed to any third party,
provided, however, that such receiving PARTY may use such CONFIDENTIAL
INFORMATION for the purposes of this FPA or its EXHIBITS and may disclose such
CONFIDENTIAL INFORMATION to its officers, and those of its employees and others
under its control to whom disclosure is required for the purposes of this FPA,
all of whom, if not already done, will be bound in writing to undertake such
PARTY’s obligations hereunder.       The receiving PARTY additionally agrees to
take all reasonable precautions to safeguard the confidential nature of the
disclosing PARTY’s CONFIDENTIAL INFORMATION, provided however, that such
receiving PARTY’s normal procedures for protecting its own confidential
information shall be deemed reasonable precautions, so long as such normal
procedures amount to no less than a commercially reasonable degree of care.    
  The receiving PARTY shall not be liable for disclosure and/or any use of such
CONFIDENTIAL INFORMATION insofar as such CONFIDENTIAL INFORMATION

  •   is in, or becomes part of, the public domain other than through a breach
of this FPA by such PARTY; or     •   is already known to the receiving PARTY at
or before the time it receives the same from the disclosing PARTY or is
disclosed to the receiving PARTY by a third party as a matter of right; or     •
  is independently developed by the receiving PARTY without the benefit of such
information received from the disclosing PARTY; or     •   is disclosed and/or
used by the receiving PARTY with the prior written consent of the disclosing
PARTY; or     •   is required to be disclosed by law or by any judicial order or
decree, provided that, so far as possible the receiving PARTY shall consult with
the disclosing PARTY prior to such disclosure and take such steps as the
disclosing PARTY may reasonably require to eliminate or reduce the scope of such
requirement or to improve the conditions upon which such disclosure is to be
made.

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   17 of 29-



    Notwithstanding the above, the receiving PARTY has the right to disclose the
disclosing PARTY’s CONFIDENTIAL INFORMATION received under this FPA to

  •   ORDERING PARTIES, including CONTRACT MANUFACTURERS, and DESIGNATED
SUBSIDIARIES; or     •   its licensees and sublicensees insofar as it has the
right to license or sublicense same as set forth in this FPA and provided that
the receiving PARTY requires such licensee or sublicensee to undertake in
writing secrecy and non-use obligations which are at least as stringent as the
ones set forth in this Section; or     •   its subcontractors insofar as it has
the right to appoint the same as set forth in this FPA and provided that the
receiving PARTY requires such subcontractor to undertake in writing secrecy and
non-use obligations which are at least as stringent as the ones set forth in
this Section; or     •   its end customers insofar and to the extent and subject
to such conditions (if any) as is customary in this industry.

15   Term and Termination   15.1   EFFECTIVE DATE       This FPA shall commence
on the EFFECTIVE DATE and shall apply to all PURCHASE ORDERS and FRAME ORDERS
issued during the term of this FPA.   15.2   Renewal       This FPA shall expire
three (3) years after the EFFECTIVE DATE. At the end of the fixed term, this FPA
shall extend automatically for further one (1) year periods without prior
written notice, unless nine (9) months prior to the end of the fixed term or any
further one year period, one PARTY notifies the other PARTY in writing that the
FPA shall not be automatically extended.   15.3   Termination   15.3.1   This
FPA and any INDIVIDUAL AGREEMENT may be terminated at any time prior to
expiration by mutual consent of the PARTIES.   15.3.2.   This FPA and any
INDIVIDUAL AGREEMENT may be terminated immediately

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   18 of 29-



    at any time by any PARTY in the event that the other PARTY becomes the
subject of any bankruptcy, insolvency or similar proceedings or is declared
bankrupt or insolvent or otherwise cannot fulfill its financial obligations.  
15.3.3   Either PARTY may terminate this FPA and/or any INDIVIDUAL AGREEMENT for
material breach subject to a prior written notice to the other PARTY. Such
notice shall specify the breach complained of and allow the alleged defaulting
PARTY to cure such default within [*] calendar days. Failure to effect a cure
within this [*] calendar days notice period shall give the non-defaulting PARTY
the right to immediately terminate this FPA and/or the respective INDIVIDUAL
AGREEMENT.   15.3.4   This FPA and/or any INDIVIDUAL AGREEMENT may be terminated
at any time by PURCHASER by giving notice to SUPPLIER or its respective
SUBSIDIARIES, if the SUPPLIER and/or its respective SUBSIDIARIES come under
direct or indirect control or direction or determinative influence of any other
entity competing with PURCHASER;   15.3.5   This FPA may be terminated by
PURCHASER if within a reasonable timeframe no mutual agreement can be achieved
regarding one or more of the following EXHIBITS:

  •   LSA     •   QAA

15.3.6   Any termination shall be made in writing according to Section below.  
15.4   Effect of Termination       Notwithstanding any termination or expiry,
this FPA shall remain in effect as to any outstanding PURCHASE ORDERS accepted
by SUPPLIER or any other obligations accrued prior to the time of termination or
expiry.   15.5   Survival       All provisions and obligations which shall
survive by their nature shall remain applicable and in full force after
termination or expiry of this FPA.   16   Liability   16.1   Product Liability

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   19 of 29-



    Subject to the limitation of liability in the insurance clause herein, in
the event a proven defective product wholly the responsibility of SUPPLIER
causes death or bodily injuries, to third parties, SUPPLIER shall at its own
expenses indemnify and hold harmelss Purchaser and Ordering parties as provided
by law. If a claim is made, Purchaser shall promptly notify SUPPLIER in writing
within [*] days and shall thereafter permit SUPPLIER to control the litigation
defense . Failure to promptly notify shall void this indemnity if it compromises
the defense.   16.2   Late Delivery       Time shall be of the essence in
relation to all delivery deadlines. If SUPPLIER fails to meet a DELIVERY DATE,
ORDERING PARTY may, claim liquidated damages in the amount of [*] of the value
of the affected PURCHASE ORDER for each calendar week of delay, computed from
the DELIVERY DATE plus [*] days grace period, up to an aggregated payment per
individual PURCHASE ORDER of [*] of the value of the affected undelivered
PURCHASE ORDER items. In addition, SUPPLIER shall use the fastest way of
transportation (i. e. express courier service or the like) for the delayed
delivery. Such transportation shall be arranged by and the cost shall be borne
by SUPPLIER   16.2.2   Cancellation due to Late Delivery       After [*]
calendar days of delay, unless the delay is a result of changes/modifications
imposed by the PURCHASER, the ORDERING PARTY may cancel the affected PURCHASE
ORDER without setting a time limit or grace period. Upon request of ORDERING
PARTY or PURCHASER such quantities will be deducted from the forecasted and/or
fixed volume of PRODUCTS.   16.2.3   Compensation of Damages due to Late
Delivery       In case of cancellation as set out in Section 16.2.2, ORDERING
PARTY shall be entitled to receive, at SUPPLIER’s election, either :

  (i)   the difference in price between the PRODUCT to be delivered and an
acceptable alternative product of another source, including freight, packing and
insurance; or     (ii)   the design and manufacturing documentation package from
the escrow established at SUPPLIER expense Escrow DOCUMENTATION shall be in

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   20 of 29-

      English, in electronic format and such that competent second source
manufacturer can successfully manufacture the products.

16.3   Infringement Indemnification       SUPPLIER, at its own expense, shall
indemnify and hold harmless PURCHASER and ORDERING PARTIES against any direct or
indirect loss or damages sustained by PURCHASER or any ORDERING PARTY as a
result of a claim or action brought by any third party for infringement of any
intellectual property rights (patent right, copyright, mask work right,
trademark, trade secret or other intellectual property right of any third party)
by reason of the possession, manufacture, use, offer, import, export, or sale of
the PRODUCT, provided that PURCHASER/ORDERING PARTY

  •   gives SUPPLIER, without undue delay, written notice of such claim;     •  
permits SUPPLIER to defend or settle the claim; and     •   provides SUPPLIER
with assistance, information and authority necessary to defend or settle the
claim (SUPPLIER shall reimburse PURCHASER and/or ORDERING PARTY for reasonable
expenses incurred in providing such assistance and information).

    In the event that an adverse judgement or injunction is rendered or in the
opinion of SUPPLIER is likely to be rendered, SUPPLIER shall in addition to the
aforesaid, at its option,

  •   procure for ORDERING PARTY the right to continue to use the PRODUCTS; or  
  •   modify the PRODUCTS so they become non-infringing; or     •   provide
replacements that perform the same functions as the PRODUCTS; or     •   [*].

    PURCHASER’s rights under this Section 16.3 are in addition to, and not in
lieu of, any other rights PURCHASER or ORDERING PARTY may have under this FPA,
including any EXHIBIT, as well as any INDIVIDUAL AGREEMENT and/or at applicable
law.   16.4   Insurance       SUPPLIER shall, for the lifetime of the PRODUCTS,
secure and maintain a third

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   21 of 29-



    party liability insurance, including product liability insurance, providing
coverage for product liability exposure for a maximum amount of [*] USD
cumulative across all products , including negligence and strict liability, to
third parties resulting from defective PRODUCTS (such as design-, manufacture)
supplied by SUPPLIER to ORDERING PARTY. On request of PURCHASER, SUPPLIER shall
provide a copy of the insurance policy.   17   Warranty   17.1   General      
SUPPLIER represents and warrants that the PRODUCTS shall be in conformance with
the agreed specifications, as described in the relevant EXHIBIT Ax, (PA) and
with EXHIBIT D (QAA). SUPPLIER further represents and warrants that the PRODUCTS
are state of the art, newly manufactured solely from new parts and are free from
defects in design, material and workmanship.       If SUPPLIER has doubts
regarding the correctness of the specifications and/or the quality requirements
as defined in EXHIBIT C (QAA) for the PRODUCT, it shall inform PURCHASER
immediately in writing of the reservations.   17.2   Warranty Period       Due
to the special requirements in the telecommunication industry the warranty
period shall run for [*] months from the receipt date of the PRODUCTS at the
place of destination   17.3   Defects of PRODUCTS (Non-Conforming Units)      
If PRODUCTS fail to conform with the defined specifications or the warranties,
at option of ORDERING PARTY and at no cost to ORDERING PARTY

  (i)   ORDERING PARTY may return non-conforming units to SUPPLIER and SUPPLIER
shall at ORDERING PARTY’s option repair or replace such non-conforming units or
    (ii)   ORDERING PARTY may replace the non-conforming units with PRODUCTS in
stock and SUPPLIER shall promptly replenish such stock; or     (iii)   ORDERING
PARTY may return the non-conforming units to SUPPLIER either for credit or, upon
ORDERING PARTY’s request, for a prompt refund of the purchase price ; or

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   22 of 29-



  (iv)   ORDERING PARTY may claim prompt replacement of the complete delivery
lot if the Failure Rate of Delivery Lot exceeds more than the agreed maximum
stated in EXHIBIT C (QAA); or     (v)   ORDERING PARTY may, if PARTYs agree that
an epidemic failure is occurred, return all units of the PRODUCT affected by
such EPIDEMIC FAILURE, whether non-conforming or not, to SUPPLIER either for
credit or, upon ORDERING PARTY’s request, for a prompt refund of the purchase
price.

    In addition, ORDERING PARTY may itself repair PRODUCTS [*]. Generally, such
repair shall be carried out by ORDERING PARTY/[*] only to avoid or reduce
further damages or disadvantages for ORDERING PARTY, its customers or to avoid
or reduce any obligation on the part of SUPPLIER to provide compensation. In
such cases, PURCHASER agrees that having a third party modify PRODUCTS
originally manufactured by the SUPPLIER shall immediately make the warranty in
Section 17 null and void.   17.4   Liability for Expenses       If ORDERING
PARTY, due to defective PRODUCTS, incurs damages and expenses including costs
for notification, compensation, stoppages in production, installation and
removal work, defect tracing, tests, transport, business trips, recalls, labor,
destruction and/or improvement of inventory, SUPPLIER shall reimburse ORDERING
PARTY subject to limitation of liability or the the value of the affected
PURCHASE ORDERS, whichever shall be lower .   17.5   Exchange of Information    
  The PARTIES undertake to exchange immediately any information concerning
possible damage risks and any cases of damage that have already occurred. They
undertake to work together cooperatively in measures taken to avert risks to
ensure that these measures are carried out smoothly.   17.6   Other Rights      
PURCHASER’S rights under this Section 17 shall not prejudice any other rights
PURCHASER or ORDERING PARTY may have under this FPA including any EXHIBITS, as
well as INDIVIDUAL AGREEMENTS and/or applicable law.

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   23 of 29



18   General Provisions       The following general provisions shall apply to
this FPA, including its EXHIBITS, as well as any INDIVIDUAL AGREEMENT hereunder:
  18.1   Notices       All notices or other communications required or permitted
hereunder with regard to the existence, interpretation, validity, termination
etc. of this FPA to either PARTY shall be deemed to have been duly given if in
writing and delivered personally or mailed first class, registered or certified
mail, postage prepaid, to the PARTY’s addresses below:

if to SUPPLIER:
[*] Endwave Corporation
[*] Headquarters
or delegate
[*] 776 Palomar Avenue
[*] Sunnyvale, California 94085
[*] USA
with a copy to: Endwave Corporation
[*] Northeast Operation
[*]
or delegate
[*] 1 Technology Drive, Suite 310
[*] Andover, Massachusetts 01810
[*] USA
with a copy to: [*]
[*] Milan Office
[*]
or delegate
[*] [*]
[*] [*]
[*] Italia
if to Siemens:
Siemens Mobile Communications Spa
Mario Donati
Material Group Manager
SS. Padana Superiore km 158 20060 Cassina de’ Pecchi
Milan
Italy

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   24 of 29-

with a copy to:
Siemens Mobile Communications Spa
Legal Department
Dr. Bruno Felice Duina
Via Piero e Alberto Pirelli, 10
20126 Milan
Italy

    The PARTIES hereby agree that with regard to this Section 19.1 in case of a
change in legislation, “in writing” shall only mean first class, registered or
certified mail, postage prepaid, unless otherwise explicitly agreed upon by the
PARTIES.   18.2   Compliance with Laws       SUPPLIER represents and warrants
that the PRODUCTS conform to the relevant legal provisions and the regulations
and guidelines of authorities. If, in individual, cases deviations from these
regulations become necessary, SUPPLIER must obtain written permission from
PURCHASER. In such case, SUPPLIER’s warranties shall apply to the changed
requirements.   18.3   Assignment       Neither PARTY shall assign its rights or
delegate its duties hereunder without the prior written consent of the other
PARTY, except to a third party pursuant to a merger, sale of all or
substantially all assets, or other corporate reorganization (however, save to
Section 16.3.4). Any attempted assignment or delegation not permitted hereunder
shall be void and of no effect.   18.4   Force Majeure       A PARTY shall not
be in a material breach of any obligation under this FPA to the extent that its
performance is prevented by a FORCE MAJEURE EVENT. If a PARTY claims that a
FORCE MAJEURE EVENT has occurred affecting its performance, it shall promptly
notify the other PARTY in writing.       For the purpose of this FPA, “FORCE
MAJEURE EVENT” shall be deemed to be any cause affecting the performance of this
FPA arising from or attributable to acts, events, omissions or accidents beyond
the reasonable control of the PARTY to perform and without limiting the
generality thereof shall include the following:

  •   strikes, lock-outs or other industrial action;

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   25 of 29-



  •   civil commotion, riot, invasion, war threat or preparation for war;     •
  fire, explosion, storm, flood, earthquake, subsidence, epidemic or other
natural physical disaster;     •   general impossibility of the use of railways,
shipping, aircraft, motor transport or other means of public or private
transport;     •   political interference with the normal operations of any
PARTY, including export restrictions.

    If the FORCE MAJEURE EVENT continues for a cumulative period of [*] days or
more, either PARTY may terminate this FPA and / or any INDIVIDUAL AGREEMENT
immediately by giving the other PARTY a written notice. Termination shall be
effective upon receipt of the notice. If PURCHASER terminates, PURCHASER’s sole
liability and SUPPLIER’s exclusive remedy under this FPA or any INDIVIDUAL
AGREEMENT will be payment by PURCHASER of any balance due for PRODUCTS delivered
by SUPPLIER before receipt of PURCHASER’s termination notice.   18.5   Waiver  
    The duly authorized waiver of the breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of any subsequent breach of
the same or any other term, covenant or condition.   18.6   Captions       The
captions in this FPA are inserted only for the purpose of convenient reference
and in no way define or limit the scope or intent of this FPA or any part of
this FPA.   18.7   General Terms and Conditions       The terms and conditions
of this FPA shall be applicable to and shall govern all INDIVIDUAL AGREEMENTS
entered into hereunder regardless of any reference whatsoever. General terms and
conditions as well as other pre-printed provisions on documents of either PARTY,
including, without limitation, PURCHASE ORDERS, acknowledgments of PURCHASE
ORDERS (“General Terms and Conditions”), shall not apply to this FPA and any
agreement regarding its performance.   18.8   Press Releases

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   26 of 29-



    Press Releases containing informations about this FPA or its EXHIBITS are
only allowed to SUPPLIER after written permission by PURCHASER.   18.9   Export
Control-, Customs Regulations   18.9.1   General       PRODUCTS and services are
subject to customs regulations and to export control in accordance with the
export regulations, including but not limited to the export control regulations
of the Federal Republic of Germany, the European Union (EU), and/or the USA. The
requirements of export control cover also software, technology and know-how. The
PARTIES agree to comply with all applicable laws and regulations in that regard.
The PARTIES shall provide mutual assistance as required to comply with all such
laws and regulations.   18.9.2   Export by SUPPLIER       SUPPLIER shall be
responsible for taking appropriate steps to obtain necessary export licenses, if
any, relating to the export of PRODUCTS to the location of ORDERING PARTY and/or
to the place of destination stated in the PURCHASE ORDER. SUPPLIER shall provide
ORDERING PARTY with copies of relevant export licenses.   18.9.3   Re-export by
PURCHASER/ORDERING PARTY       SUPPLIER shall provide to PURCHASER/ORDERING
PARTY, on request of PURCHASER/ORDERING PARTY, without undue delay, for each
PRODUCT any data/documents PURCHASER/ORDERING PARTY needs in order to comply
with the laws and regulations above.       Data and documents requested refer to
the conditions of export-/re-export licenses (classifications in German / EU /
US export regulations, so called AL No, ECCN No), the customs commodity code,
net and gross weight, the origin of PRODUCTS (LKZ) (including certificates of
origin) and, from case to case, to customs preference regulations (e.g. FORM A,
EUR1).       In case of phase in or modifications of a PRODUCT or a part
thereof, SUPPLIER shall provide all PRODUCT data and export control data to
PURCHASER/ORDERING PARTY in advance.

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   27 of 29-



    In case of change of any PRODUCT data or export control data
PURCHASER/ORDERING PARTY shall be informed immediately by SUPPLIER.       In
case of changes to the certificate of origin, SUPPLIER shall send an updated
certificate immediately or if requested by PURCHASER within [*] hours in written
form. Such certificate shall be provided by SUPPLIER yearly automatically. In
case of an emergency situation, if data were not already provided by SUPPLIER
within the regular procedure as described above, SUPPLIER shall provide such
missing data, upon PURCHASER`s/ORDERING PARTY`s request, within [*]
electronically.       SUPPLIER shall be held liable for any expenses or damages
incurred by ORDERING PARTY due to the culpable lack, or inaccuracy or delay of
said data and documents, if such expenses or damages are attributable to
SUPPLIER.   18.10   Severability       If any provision of this FPA is held
invalid or unenforceable under any applicable law or be so held by applicable
court decision, the PARTIES agree that such invalidity or unenforceability shall
not affect the validity and enforceability of the remaining provisions and
further agree to substitute for the invalid or unenforceable provision a valid
or enforceable provision which most closely approximates the intent and economic
effect of the invalid provision within the limits of applicable law or
applicable court decisions.   18.11   Governing Law       This FPA as well as
any individual PURCHASE ORDER entered into thereunder shall be governed by and
construed in accordance with the laws of the [*] without any reference to the
conflict of law rules. The PARTIES agree that the provisions of the Convention
on Contracts for the International Sale of Goods (CISG) shall not apply to this
FPA.   18.12   Mediation       In the event of any dispute arising out of or in
connection with the present contract, the parties agree to submit the matter to
settlement proceedings under the ICC ADR Rules of the ICC Paris. If the dispute
has not been settled pursuant to the said Rules within 45 days following the
filing of a Request for ADR or within such other period as the parties may agree
in writing, such dispute shall be finally settled under the Rules of Arbitration
of the

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   28 of 29-



    International Chamber of Commerce in Paris by one or more arbitrators
appointed in accordance with the said Rules of Arbitration.       The seat of
the Mediation and Arbitration shall be Zurich, Switzerland. The procedural law
of Switzerland shall apply where the Rules are silent. The language to be used
in the mediation or the arbitration shall be English. The mediation agreement
and/or the arbitral award shall be substantiated in writing.   18.13   Entire
FPA       This FPA (including its EXHIBITS) sets forth the entire agreement and
understanding between the PARTIES as to the subject matter hereof and merges all
prior discussions between them. Neither of the PARTIES shall be bound by any
conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein or as
duly set forth on or subsequent to the date of acceptance hereof in writing and
signed by an authorized representative of the PARTY to be bound thereby.   18.14
  PURCHASER’s Divisions       The PARTIES understand and agree that this FPA
shall not affect any existing or future business relationship SUPPLIER may have
or may enter into with other Siemens Groups. SUPPLIER shall inform PURCHASER
promptly of any such currently existing or future relationship(s).   18.15   No
Agency or Joint Venture       Neither of the PARTIES nor any of their respective
agents, employees, independent contractors, or representatives shall:

  •   be considered an agent, employee or representative of the other PARTY for
any purpose whatsoever,     •   have authority to make any agreement or
commitment for the other PARTY, or to incur any liability or obligation in the
other PARTY’s name or on its behalf, or     •   represent to third parties that
they have any right so to bind the other PARTY hereto.

    Nothing contained in this Agreement shall be construed as creating an
agency, partnership or joint venture relationship between the PARTIES.   18.16  
Order of Precedence       The documents listed below form part of this FPA and
in the event of discrepancies shall be valid in the following order of
precedence:

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   29 of 29-



  •   [*]     •   [*]     •   [*]     •   [*]

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   30 of 29-

IN WITNESS WHEREOF, each of the PARTIES hereto have caused this FPA to be signed
in duplicate by its respective duly authorized representatives on the dates and
at the places mentioned below.

              Place, Date :Sunnyvale, California 10/13/05       Place, Date :
Milano, 12/1/06
 
            Endwave Corporation       Siemens Mobile Communications Spa
/s/ Steve Layton 
          /s/ Iannetti Pratschke 
 
           
signature(s)
          signatures
S. Layton
          IANNETTI PRATSCHKE 
 
           
printed name(s) printed names
           
Vice-President & General Manager 
           
 
           
title(s)
          titles

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



    CONFIDENTIAL   31 of 29-

This page left intentionally blank

          FPA Endware   [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   1 of 16

EXHIBIT B            LOGISTICS SERVICE AGREEMENT (“LSA”)
to the
Frame Purchase Agreement
(“FPA”)
(Contract No.: A.Q. 5.90010)
LSA EFFECTIVE DATE: January 16th, 2006

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   2 of 16

TABLE OF CONTENT:

             
1
  DEFINITION     4  
2
  SCOPE OF THIS LSA     6  
3
  TERM AND TERMINATION OF THIS LSA     6  
3.1
  LSA EFFECTIVE DATE     6  
3.2
  TERMINATION     6  
4
  PRODUCT(S) COVERED BY THIS LSA     6  
5
  LOCATIONS OF THE PARTIES     7  
5.1
  SUPPLIER LOCATIONS     7  
5.2
  ORDERING PARTY LOCATIONS     7  
6
  TERMS OF THIS LSA     7  
6.1
  SUPPLY CLASSES     7  
6.2
  SERVICE LEVELS     9  
6.3
  FORECAST     11  
6.4
  BUFFERING     12  
6.5
  ORDER PROCESSING, CALL-OFF AND REPLENISHMENT     13  
6.6
  MANAGING EXCEPTIONS     15  
6.7
  PHASE-IN AND PHASE-OUT     15  
6.8
  PROCESS AND OPERATIONS MODEL     16  
6.9
  CONTACT AND STAND-IN REGULATIONS     16  
7
  COMPONENTS OF THIS LSA     16  

LIST OF ANNEXES:
GENERAL ANNEXES
ANNEX A CONTACT PERSONS
ANNEX B FORECAST AND FLEXIBILITY CORRIDOR
ANNEX C PROCESS AND OPERATIONS MODEL
ANNEX D MINIMUM DOCUMENTATION REQUIREMENTS
ANNEX E LOCATIONS OF THE PARTIES
ANNEX F CONSIGNMENT STOCK TERMS

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   3 of 16

SPECIFIC ANNEXES PER ORDERING PARTY LOCATION
ANNEX G STAND-IN REGULATIONS
ANNEX H LIST OF SR PRODUCTS
ANNEX I LIST OF DR-1 PRODUCTS
ANNEX J LIST OF DR-2 PRODUCTS
ANNEX K STOCK LEVELS RELATED TO SR PRODUCTS
ANNEX L STOCK LEVELS RELATED TO DR-1 PRODUCTS
ANNEX M STOCK LEVELS RELATED TO DR-2 PRODUCTS
ANNEX N GOODS RECEIVING
ANNEX O LOCATION SPECIFIC AMENDMENT

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   4 of 16

WHEREAS, the PARTIES have signed a FPA regarding the delivery of PRODUCT(S) by
SUPPLIER to ORDERING PARTY, and
WHEREAS, the SUPPLIER is known by PURCHASER to be a quality-conscious and
reliable manufacturer of products for mobile radio infrastructure, and
WHEREAS, the PARTIES agree that high quality, reliability and supply-chain
excellence can only be achieved through fostering cooperation and close
collaboration at all process levels in the spirit of partnership and open-book
relationship, and
WHEREAS, the PARTIES agree that by implementing this agreement they will move
towards supply-chain excellence through defining service levels, stock and
forecasting rules, logistic requirements and performance measurements;
NOW, THEREFORE, the PARTIES agree as follows:
1 DEFINITION
The following terms are integral to this LSA and to any PURCHASE ORDER or FRAME
ORDER related to this LSA and shall have the following meaning:

1.1   The term “ANNEX” shall mean any annex attached to this LSA, thus
representing an integral part thereof.   1.2   The term “CONSIGNMENT STOCK” also
named as “CS” shall mean a stock of PRODUCTS owned by SUPPLIER or by a
DESIGNATED SUBSIDIARY and located near by or at a ORDERING PARTY LOCATION as
specified in ANNEX K (Stock Levels) and ANNEX F (CONSIGNMENT STOCK Terms).   1.3
  The term “DIRECT REPLENISHMENT 1” also named as “DR-1” shall mean a specific
logistic supply class as defined in this LSA.   1.4   The term “DR-1 PRODUCT”
shall mean a PRODUCT for which the supply class DIRECT REPLENISHMENT 1 is
defined by this LSA.   1.5   The term “DIRECT REPLENISHMENT 2” also named as
“DR-2” shall mean a specific logistic supply class as defined in this LSA.   1.6
  The term “DR-2 PRODUCT” shall mean a PRODUCT for which the supply class DIRECT
REPLENISHMENT 2 is defined in this LSA.   1.7   The term “DISTRIBUTION CENTER”
also named as “DC” shall mean a stock of PRODUCTS owned by SUPPLIER or by a
DESIGNATED SUBSIDIARY from which PRODUCTS are supplied to at least one ORDERING
PARTY LOCATION. Such DC shall be located in the geographical area of the
ORDERING PARTY LOCATIONS it supplies to and there shall be no customs duty
handling required for such supply.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   5 of 16

1.8   The term “FLEXIBILITY CORRIDOR” shall mean a limited area of delivery
flexibility versus time and shall be calculated in accordance with ANNEX B of
this LSA.   1.9   The term “FORECAST° shall mean the forecast procedure as
described in this LSA   1.10   The term “EDI” shall mean a specific way of
electronic data interchange between ORDERING PARTY and SUPPLIER or DESIGNATED
SUBSIDIARY as required by this LSA.   1.11   The term “LOCAL BUFFER” shall mean
a stock of PRODUCTS owned by ORDERING PARTY and located near by or at ORDERING
PARTY LOCATION.   1.12   The term “LSA EFFECTIVE DATE” shall mean the date
mentioned first above.   1.13   The term “PHASE IN” also named as “RAMP UP”
shall mean the limited time period agreed by the PARTIES during which SUPPLIER
and/or DESIGNATED SUBSIDIARY prepares itself for production and delivery of a
PRODUCT as defined by a service level of this LSA.   1.14   The term “PHASE OUT”
also named as “RAMP DOWN” shall mean the time period during which the delivery
quantity of a PRODUCT decreases to zero (0) either planned by PURCHASER and
agreed by the PARTIES or due to unforeseeable requirements of PURCHASERS market.
  1.15   The term “ORDERING PARTY LOCATION” shall mean any location of ORDERING
PARTY relevant for the implementation of the replenishment classes.   1.16   The
term “STANDARD REPLENISHMENT” also named as “R” shall mean a specific logistic
supply class as defined in this LSA.   1.17   The term “SUPPLIER DELIVERY LEAD
TIME” also named as “SDLT” shall mean the time in calendar days between the date
of the receipt of PURCHASE ORDER at SUPPLIER or call off from SUPPLIER STOCK by
ORDERING PARTY and the receipt of the PRODUCT at the ORDERING PARTY location or
the PRODUCT arrival at the place of consumption.   1.18   The term “SR PRODUCT”
shall mean a PRODUCT for which the supply class STANDARD REPLENISHMENT is
defined by this LSA.   1.19   The term “SUPPLIER LOCATION” shall mean any
location of SUPPLIER or DESIGNATED SUBSIDIARIES accepted by PURCHASER for
manufacturing, stocking and/or distribution of the PRODUCT(S) under the FPA.  
1.20   The term “SUPPLIER STOCK” shall mean a stock of PRODUCT(S) owned by
SUPPLIER or by a DESIGNATED SUBSIDIARY and located near by or at a SUPPLIER
LOCATION. Such SUPPLIER STOCK shall buffer PRODUCT(S) in higher quantity than
the cumulated PRODUCT quantity pulled by all ORDERING PARTYS.

In addition to the above Definitions, all Definitions made in the FPA shall
apply to this LSA.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   6 of 16

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   7 of 16

2 SCOPE OF THIS LSA

2.1   To define the contribution of the PARTIES to an integrated supply chain
with best-in class performance levels.   2.2   The formalization of all logistic
processes between SUPPLIER and/or DESIGNATED SUBSIDIARY and PURCHASER and/or
ORDERING PARTY and all information related hereto shall be subject to the terms
and conditions of this LSA.   2.3   To set-up collaboration rules for such
logistic processes.

3 TERM AND TERMINATION OF THIS LSA

3.1   LSA EFFECTIVE DATE

This LSA shall commence on the LSA EFFECTIVE DATE and shall apply to all
PURCHASE ORDERS and FRAME ORDERS issued after the LSA EFFECTIVE DATE.

3.2   Termination

In case of termination of the FPA this LSA shall automatically also terminate at
the same time. The regulations of Article 16 of the FPA shall correspondingly
apply to this LSA.
4 PRODUCT(S) COVERED BY THIS LSA
This LSA covers all PRODUCTS listed in ANNEX H, ANNEX I and ANNEX J hereto. A
new PRODUCT will be added to this LSA only after the appropriate service level
has been agreed between PURCHASER and SUPPLIER.
The criteria for application of the regulations of this LSA to a PRODUCT are as
following:

(i)   Existence of a respective PA   (ii)   Qualification by PURCHASER for
series production achieved

PURCHASER and SUPPLIER will review, at least on a quarterly basis, the status of
PRODUCTS included in this LSA.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   8 of 16

5 LOCATIONS OF THE PARTIES
5.1 SUPPLIER LOCATIONS
All SUPPLIER LOCATIONS shall be listed in ANNEX E of this LSA.
A new SUPPLIER LOCATION shall be added to this LSA only after mutual agreement
between the PARTIES and acceptance of such SUPPLIER LOCATION by PURCHASER.
Deletion of a SUPPLIER LOCATION from this LSA shall be based on a mutual
agreement between the PARTIES.
5.2 ORDERING PARTY LOCATIONS
All ORDERING PARTY LOCATIONS (including CONSIGNMENT STOCK locations) shall be
listed in ANNEX E of this LSA.
PURCHASER shall be allowed to add a new ORDERING PARTY LOCATION to and to delete
an existing ORDERING PARTY LOCATION from ANNEX E of this LSA at any time. In
case of such adding or deletion SUPPLIER shall be informed by PURCHASER at least
six (6) weeks in advance and the PARTIES shall discuss in good faith all
influence on the integrated supply chain.
6 PROVISIONS OF THIS LSA
6.1 Supply Classes
Different supply processes shall be put in place between PURCHASER and SUPPLIER
to provide the agreed service levels as described in Article 6.2 below. Such
different supply processes are defined by supply classes as following:
6.1.1 Supply Class STANDARD REPLENISHMENT
[*]
Operating principles for a SR-PRODUCT shall be:

  •   vendor managed inventory     •   issuance of a FRAME ORDER     •  
FORECAST from PURCHASER as per Article 6.3 below     •   ship to stock delivery
by SUPPLIER into a CONSIGNMENT STOCK as specified in ANNEX F

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   9 of 16

  •   SUPPLIER calculates the trigger for on time replenishment (replenishment
planning) via consumption data and stock level from the CONSIGNMENT STOCK
(Min/Max Levels)     •   SUPPLIER DELIVERY LEAD TIME no longer than one (1) week
    •   defined service level as per Article 6.2.1 below     •   performance
measurement as per Article 6.2.1 below     •   payment as per ANNEX C

6.1.2 Supply Class DIRECT REPLENISHMENT 1
[*]
Operating principles for DR-1 PRODUCTS shall be:

  •   vendor managed inventory     •   issuance of a FRAME ORDER or call-of via
PURCHASER ORDER     •   FORECAST from PURCHASER as per Article 6.3 below     •  
SUPPLIER STOCK and/or DISTRIBUTION CENTER     •   ship to stock delivery by
SUPPLIER into a LOCAL BUFFER     •   regular delivery frequency     •   defined
service level as per Article 6.2.2 below     •   performance measurement as per
Article 6.2.2 below     •   payment as per ANNEX C

6.1.3 Supply Class DIRECT REPLENISHMENT 2
[*]
Operating principles for a DR-2 PRODUCT shall be:

  •   FORECAST from PURCHASER as per Article 6.3 below     •   delivery by
SUPPLIER at the location specified in the respective PURCHASE ORDER     •  
call-off via PURCHASE ORDERS     •   confirmation of PURCHASER ORDERS by
SUPPLIER     •   no specific stocks defined by this LSA     •   defined service
level as per Article 6.2.3 below     •   performance measurement as per
Article 6.2.3 below     •   payment as per ANNEX C

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   10 of 16

6.2 Service Levels
6.2.1 Service Level for STANDARD REPLENISHMENT
SUPPLIER shall meet the following criteria and both PARTIES agree to monitor the
following performance metrics each month:

     
Material/replenishment planning
  under full responsibility of SUPPLIER
 
   
Contact Persons and stand-in regulation in place
  according to ANNEX A and ANNEX I
 
   
Early-warning system in place
  according to Article 6 6.1 below

      Metric   SUPPLIER Commitment
CONSIGNMENT STOCK
  SUPPLIER maintains the stock level at any time within the minimum and maximum
stock level defined in ANNEX K by refilling the CONSIGNMENT STOCK up to the
maximum stock level on each delivery
 
   
Caused line-breakdown
  zero (0) times at ORDERING PARTY
 
   
Minimum inventory violation
  zero (0) times at CONSIGNMENT STOCK, meaning the stock level must not fall
below the minimum stock level defined in ANNEX K

Any violation of the minimum stock level at CONSIGNMENT STOCK or any caused
line-break-down at ORDERING PARTY shall be deemed as a DELIVERY DATE not met by
SUPPLIER and thus shall be regarded as a late delivery like provided for in the
FPA.
6.2.2 Service Level for DIRECT REPLENISHMENT 1

SUPPLIER shall meet the following criteria and both PARTIES agree to monitor the
following performance metrics each month:

     
Material/replenishment planning
  under full responsibility of SUPPLIER
 
   
Contact Persons and stand-in regulation in place
  according to ANNEX A and ANNEX I
 
   
Early-warning system in place
  according to Article 6.6.1 below

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   11 of 16

      Metric   SUPPLIER Commitment
Maximum SDLT
  as defined in ANNEX L.
 
   
LOCAL BUFFER
  SUPPLIER maintains the stock level at any time within the minimum and maximum
stock level defined in ANNEX L by refilling the LOCAL BUFFER up to the maximum
stock level on each delivery or delivers according to the call-offs via
PURCHASER ORDERS
 
   
On-time delivery

   
 
   
Emergency replenishment
  meet the determined delivery time slot at each day of delivery as specified in
ANNEX L
 
   
SUPPLIER STOCK and/or DC
  SUPPLIER maintains the stock level at any time according to ANNEX L
 
   
Caused line-break-down
  zero (0) times at ORDERING PARTY
 
   
Minimum inventory violation
  zero (0) times at BUFFER STOCK, meaning the stock level
must not fall below the minimum stock level defined in ANNEX L

Any violation of the minimum stock level at LOCAL BUFFER, any caused
line-break-down at ORDERING PARTY or any non-successful emergency replenishment
shall be deemed as a DELIVERY DATE not met by SUPPLIER and thus shall be
regarded as a late delivery like provided for in the FPA.
6.2.3 Service Level for DIRECT REPLENISHMENT 2

SUPPLIER shall meet the following criteria and both PARTIES agree to monitor the
following performance metrics each month:

     
Ordering/replenishment planning
Stock
  under full responsibility of each ORDERING PARTY according to ANNEX M
 
   
Contact Persons and Stand-in regulation in place
  according to ANNEX A and ANNEX I
 
   
Early-warning system in place
  according to Article 6.6.1 below

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   12 of 16

      Metric   SUPPLIER Commitment
Maximum SDLT
  according to ANNEX M
 
   
On-time delivery
  to meet the DELIVERY DATE as per PURCHASE ORDER
 
   
Material availability
  according to FORECAST and FLEXIBILITY CORRIDOR
 
   
Caused line-break-down
  zero (0) times at ORDERING PARTY

Any missed on-time delivery or any caused line-break-down at ORDERING PARTY
shall be deemed as a DELIVERY DATE not met by SUPPLIER and thus shall be
regarded as a late delivery like provided for in the FPA.
6.3 FORECAST
A FORECAST is a planning tool intended to improve the demand visibility for a
period of at least six (6) months. The FORECAST together with the respective
FLEXIBILITY CORRIDOR as defined in ANNEX B shall reflect the cumulative demand
of a PRODUCT by all ORDERING PARTIES as predicted by PURCHASER, status as of the
date of issue.
PURCHASER shall issue such FORECAST at least [*] and shall send it to SUPPLIER
electronically. The FORECAST last issued by PURCHASER shall supersede all
FORECASTS issued before.
SUPPLIER shall give feedback to PURCHASER regarding feasibility of the FORECAST
via e-mail within [*] working days from receipt of such FORECAST, otherwise such
FORECAST shall be deemed as accepted.
In case the demand of PURCHASER/ORDERING PARTIES is higher than specified by the
FLEXIBILITY CORRIDOR both PARTIES shall mutually agree on a solution.
6.3.1 FORECAST for SR PRODUCTS
The quantities shown in the FORECAST as per ANNEX B are planned gross demands.
The FORECAST together with the respective FLEXIBILITY CORRIDOR shall be used as
a guideline and planning tool by SUPPLIER to manage his production and to
replenish each CONSIGNMENT STOCK. The FORECAST is binding with regard to the
quantities and the validity of defined flexibility, but is not binding with
regard to the chronological demand. SUPPLIER must take the flexibility range
shown in ANNEX B into consideration when using the FORECAST.
The replenishment of a CONSIGNMENT STOCK shall be consumption driven only.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   13 of 16

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   14 of 16

6.3.2 FORECAST for DR-I PRODUCTS
The quantities shown in the FORECAST as per ANNEX B are planned gross demands.
The FORECAST together with the respective FLEXIBILITY CORRIDOR shall be used as
a guideline and planning tool by SUPPLIER to manage his production, his SUPPLIER
STOCK and/or DISTRIBUTION CENTERS and to replenish each LOCAL BUFFER. The
FORECAST is binding with regard to the quantities and the validity of defined
flexibility, but is not binding with regard to the chronological demand.
SUPPLIER must take the flexibility range shown in ANNEX B into consideration
when using the FORECAST.
The replenishment of a LOCAL BUFFER shall be consumption driven only.
6.3.3 FORECAST for DR-2 PRODUCTS
The quantities shown in the FORECAST as per ANNEX B are planned gross demands.
The FORECAST together with the respective FLEXIBILITY CORRIDOR shall be used as
a guideline and planning tool by SUPPLIER to manage his production and to
guarantee the defined SDLT. SUPPLIER must take the FLEXIBILITY CORRIDOR shown in
ANNEX B into consideration when using the FORECAST. Delivery shall be based on
individual PURCHASE ORDERS only.
6.4 Buffering
6.4.1 Buffering for SR PRODUCTS
SUPPLIER agrees to build up and maintain an agreed stock level of SR PRODUCTS on
each CONSIGNMENT STOCK. The stock levels agreed for each CONSIGNMENT STOCK are
listed in ANNEX K.
Both PARTIES agree to revise and adjust ANNEX K at least quarterly in order to
adapt the stock levels to changes in demand requirements.
6.4.2 Buffering for DR-1 PRODUCTS
SUPPLIER agrees to build and carry a SUPPLIER STOCK and/or at least one
DISTRIBUTION CENTER dedicated to DR-1 PRODUCTS. The agreed stock levels are
listed in ANNEX L.
SUPPLIER agrees to maintain the stock levels in the SUPPLIER STOCK and/or
DISTRIBUTION CENTERS, as listed in ANNEX L, at all times. SUPPLIER is
responsible for all aspects of managing the SUPPLIER STOCK and/or DISTRIBUTION
CENTERS including, but not limited to, planning, carrying costs and
replenishment.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   15 of 16

SUPPLIER shall report the stock levels held in the SUPPLIER STOCK and
DISTRIBUTION CENTERS to PURCHASER and ORDERING PARTY at least once a month. This
data is necessary for PURCHASER and ORDERING PARTY to execute material
availability calculations. PURCHASER reserves the right to inspect the SUPPLIER
STOCK and the DISTRIBUTION CENTERS at any time with twenty four (24) hour prior
written notice to SUPPLIER.
Furthermore, SUPPLIER guarantees to replenish and maintain the agreed stock
levels of each LOCAL BUFFER, as per ANNEX L, at all times.
Both PARTIES agree to revise and adjust ANNEX L at least quarterly in response
to changes in demand requirements. Notwithstanding the above, ORDERING PARTY
shall be allowed to revise and adjust the stock levels of each LOCAL BUFFER
monthly.
6.4.3 Buffering for DR-2 PRODUCTS
No specific SUPPLIER STOCK is defined in this LSA, see ANNEX M.
6.5 Order Processing, Call-Off and Replenishment
6.5.1 Order Processing, Call-Off and Replenishment for SR
ORDERING PARTY shall place a FRAME ORDER per each SR PRODUCT. Such FRAME ORDER
shall be for order-processing purposes only, and shall not represent a
volume/price commitment on the part of ORDERING PARTY.
The call-off of a SR PRODUCT shall be initiated by consuming such SR PRODUCT
from the CONSIGNMENT STOCK, i.e. by decreasing the stock level. ORDERING PARTY
shall daily provide consumption and inventory data per each SR PRODUCT. Such
data shall be exchanged electronically between SUPPLIER and ORDERING PARTY.
SUPPLIER shall manage the delivery process in such way that the stock level of
the CONSIGNMENT STOCK will never fall below the agreed minimum stock level. The
CONSIGNMENT STOCK must not be replenished beyond the agreed maximum stock level
listed in ANNEX K.
If the quantity of a SR PRODUCT consumed from the CONSIGNMENT STOCK is not
covered by the respective FORECAST and FLEXIBILITY CORRIDOR, SUPPLIER shall
inform ORDERING PARTY within [*] after receipt of the consumption and inventory
data. Further, if SUPPLIER is not able to replenish according to the agreed
minimum level as per ANNEX K, SUPPLIER shall inform ORDERING PARTY within [*]
after receipt of the consumption and inventory data.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   16 of 16

ORDERING PARTY” shall pay for each SR PRODUCT consumed from the CONSIGNMENT
STOCK the price valid on the date of the respective credit note.
6.5.2 Order Processing, Call-Off and Replenishment for DR-1
ORDERING PARTY shall place a FRAME ORDER per each DR-1 PRODUCT. Such FRAME ORDER
shall be for order-processing purposes, and shall not represent a volume/price
commitment on the part of ORDERING PARTY.
The call-off of a DR-1 PRODUCT shall be initiated by consuming such DR-1 PRODUCT
from the LOCAL BUFFER, i.e. by decreasing the stock level. ORDERING PARTY shall
daily provide consumption and inventory data per each DR-1 PRODUCT. Such data
shall be exchanged electronically between SUPPLIER and ORDERING PARTY.
SUPPLIER shall manage the stock levels of his SUPPLIER STOCK and/or DISTRIBUTION
CENTERS and shall trigger regular deliveries in such way that the stock level of
each LOCAL BUFFER is maintained in between the minimum and maximum stock level
as defined in ANNEX L. Such regular deliveries shall replenish each LOCAL BUFFER
up to the maximum stock level by using full transportation units.
If SUPPLIER is not able to replenish each LOCAL BUFFER according to the agreed
levels as per ANNEX L, SUPPLIER shall inform all ORDERING PARTY affected within
one (1) working day after receipt of the consumption and inventory data
ORDERING PARTY shall pay for each DR-1 PRODUCT received in the LOCAL BUFFER the
price valid on the date of the respective credit note.
6.5.3 Order Processing, Call-Off and Replenishment for DR-2
ORDERING PARTY shall issue a PURCHASE ORDER to call off a DR-2 PRODUCT.
SUPPLIER shall deliver the ordered quantities on the DELIVERY DATE and in line
with the SDLT as defined in ANNEX M.
All information shall be exchanged electronically between SUPPLIER and ORDERING
PARTY.
If ordered quantities are not covered by the respective FORECAST and FLEXIBILITY
CORRIDOR, SUPPLIER shall inform ORDERING PARTY in accordance with the order
acceptance provisions of the FPA.
ORDERING PARTY shall pay for each DR-2 PRODUCT based on an invoice to be issued
by SUPPLIER.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   17 of 16

6.6 Managing Exceptions
6.6.1 Early Warning, Notification
In case SUPPLIER becomes aware that he will not be able to meet a DELIVERY DATE,
or a SDLT for what reason so ever, SUPPLIER shall notify each ORDERING PARTY
affected in writing without undue delay.
Furthermore, SUPPLIER agrees to notify ORDERING PARTIES immediately of any
developments in his material supply chain that could put deliveries to ORDERING
PARTIES at risk. PURCHASER/ORDERING PARTY as well shall inform SUPPLIER if any
changes occur concerning the volumes of PRODUCTS to be delivered by SUPPLIER,
not covered by the FORECAST.
6.6.2 Underperformance
The SUPPLIER’S primary responsibility is to keep its commitments regarding to
SUPPLIER DELIVERY LEAD TIMES and DELIVERY DATES and to achieve the performance
and logistic service levels defined in this LSA.
Otherwise SUPPLIER shall be liable for all PURCHASER’S and ORDERING PARTY’S
damages in accordance with the provisions of the FPA. In the event of SUPPLIER’S
delay in delivery of PRODUCTS, SUPPLIER may — based on a written approval by
PURCHASER — deliver PRODUCTS fulfilling or exceeding the approved
specifications, without any additional costs.
6.7 PHASE-IN and PHASE-OUT
Any information related to PHASE IN and/or PHASE OUT of a PRODUCT and known to
PURCHASER will be considered in the FORECAST. During PHASE IN and/or PHASE OUT
the FLEXIBILITY CORRIDOR provisions of ANNEX B and the provisions of ANNEX K, L
and M for such PRODUCT shall not be applicable.
During PHASE IN or PHASE OUT the communication between PURCHASER and SUPPLIER
will be intensified both in frequency and in level of detail. Therefore,
SUPPLIER agrees to allow PURCHASER to manage such PHASE IN or PHASE OUT on a
weekly basis meaning that especially, but not limited to, demand figures per
each ORDERING PARTY, DELIVERY TIME, SDLT, and stock levels may be adjusted once
a week. These specific regulations concerning PHASE IN and PHASE OUT shall be
stated in a separate document to be mutually agreed and signed by the PARTIES.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   18 of 16

In case of PRODUCT changes PURCHASER and SUPPLIER shall mutually agree on an
implementation time schedule, based on the provisions of the FPA hereto.
6.8 Process and Operations Model

As defined in ANNEX C to this LSA.
6.9 Contact Persons and Deputy Regulations

As defined in ANNEX A and ANNEX G to this LSA.
7 COMPONENTS OF THIS LSA
The documents listed below form part of this LSA and in case of discrepancies
shall be valid in the following sequence:

(i)   [*]   (ii)   [*]   (iii)   [*]

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   1 of 12 GENERAL ANNEXES        

ANNEX A: Contact Persons

     
SIEMENS
  SUPPLIER
 
   
Name: Rudolf Mazzoli
  Name: Steve McGowan
 
   
Phone: +39 (0) 2 2437 2255
  Phone: +1 408 522 3121
 
   
E-Mail: rudolf.mazzoli@siemens.com
  E-mail: steve.mcgowan@endwave.com
 
   
Document approved:
  Document approved:
 
   
1st December 2005 /s/ Rudolf Mazzoli
  10/17/05 /s/ Steve Layton
Date, Rudolf Mazzoli
  Date, Steve Layton
Senior Director ICM MW OP I SLO
  Vice President Sales

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   2 of 12 GENERAL ANNEXES        

ANNEX B: FORECAST and FLEXIBILITY CORRIDOR
The FORECAST shall be sent by PURCHASER to SUPPLIER each month on a specific
day. With regards to the agreed flexibility, it shall be assumed that the
quantity in a month frame is equally distributed over the four weeks.
     1 FLEXIBILITY CORRIDOR rebated to PRODUCT DR2:
Week 1-2:            [*]
Week 3-4:            [*]
Week 5-8:            [*]
Week 9-12:          [*]
Week > 12:          [*]
     2 Rules for defining a FLEXIBILITY CORRIDOR:

R1   The Absolute Maximum Quantity can be maximally equal to the Physical
Maximum Capacity.

R2   The Absolute Maximum / Minimum is determined by the Base Quantity and the
Maximum / Minimum Flexibility when reaching a new Flexibility Zone.

R3   The new Absolute Maximum / Minimum can not be higher / lower than the
Absolute Maximum / Minimum of the zone before.

When defining a FLEXIBILITY CORRIDOR the following terms shall apply:

     
Flexibility Zone
  Area with the same flexibility
 
   
Maximum Flexibility
  Percentage maximum per Flexibility Zone
 
   
Minimum Flexibility
  Percentage minimum per Flexibility Zone
 
   
Base Quantity
  Absolute quantity, when Flexibility Zone is entered the first time
 
   
Absolute Maximum
  Absolute maximum quantity for each Flexibility Zone
 
   
Absolute Minimum
  Absolute minimum quantity for each Flexibility Zone
 
   
Absolute Weekly Increase
  Absolute quantity increase from week to week
 
   
Absolute Weekly Decrease
  Absolute quantity decrease from week to week
 
   
Physical Maximum Capacity
  Maximum applicable capacity of SUPPLIER

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   3 of 12 GENERAL ANNEXES        

     3 FLEXIBILITY CORRIDOR Example:
(LINE GRAPH) [f17884f1788407.gif]
     4 PURCHASER’s Liability
The PARTIES agree to meet and find a solution in order to share the costs
raising from any unexpected unstable business or in an unexpected sudden phase
out.
Such costs shall/may include:

  •   WIP     •   Finished goods     •   Materials as per list LSA Annex J     •
  Custom parts

Supplier must provide evidence of costs and necessary documentation (i.e. PO’s ,
invoices, etc.)

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   4 of 12 GENERAL ANNEXES        

ANNEX C: Process and Operations Model
     1 STANDARD REPLENISHMENT: (Not applicable)
(FLOW CHART) [f17884f1788408.gif]
Rough description of the process:

  •   The stock level of the CONSIGNMENT STOCK shall be replenished by SUPPLIER
to maintain the stock level according to ANNEX K.     •   Daily consumption and
inventory data related to the CONSIGNMENT STOCK shall be provided to SUPPLIER by
ORDERING PARTY.     •   SUPPLIER shall initiate the delivery process in such way
that the stock level will never fall below the agreed minimum level as per ANNEX
K.     •   All kind of information, including but not limited to consumption and
inventory data, shall be exchanged via EDI 98.B (DELFOR, INVRPT).     •  
Payment process:

      ™ Payment for consumption from the CONSIGNMENT STOCK shall be calculated
and paid monthly. For the future it is foreseen to implement the SAP-credit-note
system. Then no invoice shall be issued by SUPPLIER.         ™ Accounting shall
take place on a specific day of each month for the quantities consumed from the
CONSIGNMENT STOCK and at the price valid on the issue date of the respective
credit note.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   5 of 12 GENERAL ANNEXES        

      ™ Payment shall be made in line with the provisions of the FPA.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   6 of 12 GENERAL ANNEXES        

     2 DIRECT REPLENISHMENT 1: (Not applicable)
(FLOW CHART) [f17884f1788409.gif]
Rough description of the process:

  •   SUPPLIER shall maintain a SUPPLIER STOCK and/or DISTRIBUTION CENTER in
order to supply into ORDERING PARTY LOCATIONS.     •   The SUPPLIER STOCK and/or
the DISTRIBUTION CENTERS are controlled according to the agreed stock levels
following ANNEX L by SUPPLIER in such a way that deliveries can be made within
the specified SDLT to each ORDERING PARTY LOCATION.     •   SUPPLIER replenishes
the consumed PRODUCT quantities into each LOCAL BUFFER by regular deliveries.  
  •   Daily consumption and inventory data related to each LOCAL BUFFER shall be
provided to SUPPLIER by the ORDERING PARTY.     •   All kind of information,
including but not limited to consumption and inventory data, shall be exchanged
via EDI 98-B (DELFOR, INVRPT) and via EDI 96.B (ORDERS, ORDRSP, INVOIC)     •  
Payment process:

  o   Payment for LOCAL BUFFER receipts shall be calculated and paid monthly.
For the future it is foreseen to implement the SAP-credit-note system. Then no
invoice shall be issued by SUPPLIER.     o   Accounting shall take place on a
specific day of each month for the quantities received in the LOCAL BUFFER and
at the price valid on the issue date of the respective credit note.     o  
Payment shall be made in line with the provisions of the FPA.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   7 of 12 GENERAL ANNEXES        

     3 DIRECT REPLENISHMENT 2:
(FLOW CHART) [f17884f1788410.gif]
Rough description of the process:

  •   After receiving a PURCHASE ORDER from ORDERING PARTY SUPPLIER shall
deliver the ordered PRODUCTS to the location specified in the PURCHASE ORDER and
within the SDLT specified in ANNEX M     •   To ensure timely delivery SUPPLIER
may keep a SUPPLIER STOCK, if necessary.     •   The PURCHASE ORDER shall be
issued by ORDERING PARTY and confirmed by SUPPLIER electronically.     •  
Payment process:

      o   SUPPLIER shall issue an invoice to ORDERING PARTY.        
o   ORDERING PARTY shall pay the invoice according to the provisions of the FPA.

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   8 of 12 GENERAL ANNEXES        

ANNEX D: Minimum Documentation Requirements
The following information must exist:

     
Delivery note:
  Delivery note number and date
 
  Order number
 
  Quantity
 
  PURCHASER material number
 
  PURCHASER part number
 
  PURCHASER description
 
  SUPPLIER product description
 
  Order unit if different from “pieces”
 
   
[*]
   
 
   
Product packaging:
  SUPPLIER part number
 
  Quantity, if more than one (1)
 
  SUPPLIER PRODUCT description in plain text
 
  PURCHASER part number
 
  Date code
 
   
[*] in plain text
   

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   9 of 12 GENERAL ANNEXES        

ANNEX E: Locations of the PARTIES
     1 ORDERING PARTY LOCATIONS, CONSIGNMENT STOCK locations
          a. ORDERING PARTY LOCATION Cassina

     
Legal Entity
  Siemens Mobile Communications S.p.a
 
   
Street
  V.Ie Piero e Alberto Pirelli, 10
 
   
Postal Code, City
  20126 Milano
 
   
Country
  Italy

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   CONFIDENTIAL   10 of 12 GENERAL ANNEXES        

     2 SUPPLIER LOCATIONS, DISTRIBUTION CENTER locations
a. SUPPLIER LOCATION #1
Legal Entity: Endwave Corporation
Street: 776 Palomar Avenue
Postal Code: 94085
City: Sunnyvale
State: California
Country: USA
b. SUPPLIER LOCATION #2
Legal Entity:
Street:
Postal Code:
City:
State:
Country:

                 
Page Initialed by the PARTIES
    [*]         [*]    

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   11 of 12
GENERAL ANNEXES        

ANNEX F – CONSIGNMENT STOCK (“CS”) Terms (Not applicable)
A       Delivery of CONSIGNMENT STOCK PRODUCTS

1.   The subject of this ANNEX F is the performance of services relating to the
receipt, the storage, the transportation and any commercial administration of CS
PRODUCTS. SUPPLIER shall deliver CS PRODUCTS in accordance with ANNEX J to the
CONSIGNMENT STOCK locations as specified in ANNEX E. Details of the CONSIGNMENT
STOCK regulations at specific locations may be specified in an additional
location specific CONSIGNMENT STOCK agreement.   2.   The CS inventory shall
remain the property of SUPPLIER until withdrawn by ORDERING PARTY from such CS
inventory. Risk of loss or damage to the CS PRODUCT shall pass to ORDERING PARTY
at the time SUPPLIER has delivered the PRODUCT into the CONSIGNMENT STOCK in
accordance with the terms and conditions of this LSA, except if the damages or
losses have been caused by SUPPLIER and/or SUPPLIER’S freight forwarder.   3.  
ORDERING PARTY may perform incoming goods inspections based on SUPPLIER’S
delivery notes regarding quantity and identity of the delivered units of CS
PRODUCTS as well as inspections on apparent defects. Loss or defects which have
been detected during such an incoming goods inspection shall be documented by
ORDERING PARTY and reported to SUPPLIER. Quantity variances of delivered CS
PRODUCTS which have been detected by ORDERING PARTY during an incoming goods
inspection shall be notified by ORDERING PARTY to SUPPLIER within [*] days of
receipt of the relevant units of CS PRODUCTS. Whenever loss or damage has
occurred to a CS PRODUCT prior to receipt by ORDERING PARTY at the CONSIGNMENT
STOCK and becomes apparent to ORDERING PARTY within the incoming goods
inspection, ORDERING PARTY should mark the delivery receipt with a description
of the damage or loss before signing and shall do reasonable efforts to request
the carrier to inspect and confirm such loss or damage by signing such marked
receipt.

 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   12 of 12
GENERAL ANNEXES        

B       Consigned Inventory Storage and Management

1.   ORDERING PARTY will provide a secure and separated space for CS PRODUCTS at
the CONSIGNMENT STOCK, Storage of the goods is to occur in suitable, dry rooms.
The CS PRODUCTS are to be protected from unauthorized access through suitable
means.   2.   ORDERING PARTY may at it’s own discretion subcontract any of its
obligations under this ANNEX F to a third party, whereby subcontracting of
Storage of the CS PRODUCTS by ORDERING PARTY at a third party warehouse and/or
subcontracting of related services to a third party shall not affect any of the
contractual obligations of SUPPLIER and ORDERING PARTY under the framework of
the FPA and this LSA.   3.   ORDERING PARTY will perform the receipt of goods,
stocking, storage and withdrawal of CS PRODUCTS at no charge to SUPPLIER.
ORDERING PARTY shall safeguard that the inventory management method FIFO (“First
In, First Out’) will be used by its personnel and/or its subcontractors.
ORDERING PARTY will maintain accurate and complete records with regard to the
custody and care of the CONSIGNMENT STOCK. Such records shall be maintained in
accordance with recognized commercial accounting practices, so that they may be
readily audited. The records shall be held until all payments or final
adjustments of payments have been made. ORDERING PARTY shall permit SUPPLIER to
examine and audit such records, provided that [*] working days prior written
notice has been given to SUPPLIER.

C.       Withdrawal and Invoicing

1.   ORDERING PARTY will send to SUPPLIER electronically the actual inventory,
receipts, and withdrawals, on each day having any inventory activity (i.e.,
receipts or withdrawals). SUPPLIER will submit invoices to ORDERING PARTY which
shall identify the total quantities of CS PRODUCTS withdrawn from the inventory.
SUPPLIER may issue EDI 98.8 (INVOIC) transactions. Invoices will be due and
payable by ORDERING PARTY in full via electronic funds transfer to the account
number specified by SUPPLIER in accordance with the respective regulations of
the FPA. For the future it is foreseen to implement the SAP-credit-note system.
Then no invoice shall be issued by SUPPLIER.

 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   13 of 12
GENERAL ANNEXES        

2.   PRODUCTS withdrawn from CONSIGNMENT STOCK cannot be returned to CONSIGNMENT
STOCK, unless mutually agreed by the PARTIES in writing. Defective CS PRODUCT
shall be subject to warranty terms of the FPA.   3.   ORDERING PARTY agrees that
CS PRODUCTS shall be withdrawn from the CONSIGNMENT STOCK only on a FIFO
process.

D.       Inspection and Audit
SUPPLIER shall have the right to enter the CONSIGNMENT STOCK locations of
ORDERING PARTY as listed in ANNEX E, during normal local business hours and upon
[*] hours prior written notice, to conduct a physical inspection of the
CONSIGNMENT STOCK and/or of the books and records for the respective CONSIGNMENT
STOCK location. In the event SUPPLIER becomes aware of any problems with the
CONSIGNMENT STOCK inventory, SUPPLIER will notify ORDERING PARTY in writing of
any such problem without any delay. ORDERING PARTY is responsible for adjusting
any deviations in inventory unless ORDERING PARTY is able to offer proof of
having used sound stock maintenance principles. Deviations will be immediately
accounted for as inventory corrections.
 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   1 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

ANNEX G: Stand-in regulation in place
Contacts Logistics:

      ORDERING PARTY   SUPPLIER
 
   
Name: [*]
  Name: Steve McGowan
 
   
Phone: [*]
  Phone: 1 408 522 3121
 
   
E-Mail: [*]
  E-mail: steve.mcgowan@endwave.com

     
 
   
Document approved:
  Document approved:
 
   

      1st December 2005 /s/ Rudolf Mazzoli   10/17/05 /s/ Steve Layton
 
   
Date, Rudolf Mazzoli
  Date, Steve Layton
 
   
Senior Director
  Vice President Sales
 
   
ICM MW OP I SLO
   

 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   2 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

ANNEX H: List of SR PRODUCTS (Not applicable)

                     
Part no.
  SAP no.   Supplier no.   Product Class   Description   Product

Critical Component List:

         
Material
  Lead time in weeks1)   Value in % of
 
      assembly price

 
1) [*]
 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   3 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

ANNEX I: List of DR-1 PRODUCTS (Not applicable)

                     
Part no.
  SAP no.   Supplier no.   Product Class   Description   Product

Critical Component List:

         
Material
  Lead time in weeks1)   Value in % of
 
      assembly price

 
1) [*]
 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   4 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

ANNEX J: List of DR-2 PRODUCTS

                      Part no.   SAP no.   Supplier no.   Product Class  
Description   Product
[*]
              38 GHz ND [*]    
[*]
              38 GHz ND [*]    
[*]
              38 GHz ND [*]    
[*]
              38 GHz ND [*]    
[*]
              38 GHz ND [*]    
[*]
              38 GHz ND [*]    

Critical Component List:

                              Value in % of     Material   Lead time in weeks1)
  assembly price   End Product Usage
[*]
      [*]   [*]   38 GHz ND
[*]
      [*]   [*]   38 GHz ND
[*]
      [*]   [*]   38 GHz ND
[*]
      [*]   [*]   38 GHz ND
[*]
      [*]   [*]   38 GHz ND
[*]
      [*]   [*]   38 GHz ND
[*]
      [*]   [*]   38 GHz ND and 38 HD
[*]
      [*]   [*]   38 GHz ND and 38 HD
[*]
      [*]   [*]   38 GHz ND
[*]
      [*]   [*]   38 GHz ND
[*]
      [*]   [*]   38 GHz ND

 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   5 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

                      Value in % of     Material   Lead time in weeks1)  
assembly price   End Product Usage
[*]
  [*]   [*]   38 GHz ND
[*]
  [*]   [*]   38 GHz ND
[*]
  [*]   [*]   38 GHz ND

1) [*]
2) ORDERING PARTY shall monthly provide, an informal forecast with [*] months
visibility.

The SUPPLIER shall monthly provide, for the defined critical components.
inventory and on order status.
 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   6 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

ANNEX K: Stock Levels related to SR PRODUCTS (Not applicable)
The quantity of 1 DOS shall be calculated as follows:
First (1st) month’s quantity of each FORECAST issued divided by the number of
working days during this month.

      ORDERING PARTY LOCATION:      
Minimum stock level in CONSIGNMENT STOCK
  [*]
Maximum stock level in CONSIGNMENT STOCK
  [*]

 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   7 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

ANNEX L: Stock Levels related to DR-1 PRODUCTS (Not applicable)
The quantity of 1 DOS shall be calculated as follows:
First (1st) month’s quantity of each FORECAST issued divided by the number of
working days during this month.

      ORDERING PARTY LOCATION:    
Maximum SDLT
  within [*]
Minimum stock level in LOCAL BUFFER
  [*]
Maximum stock level in LOCAL BUFFER
  [*]
Stock level of SUPPLIER STOCK or DC
  at least [*] for daily delivery, in order to ensure [*] upside flexibility in
short term
Emergency replenishment:
  [*] within [*] hours out of SUPPLIER STOCK or DC

 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   8 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

ANNEX M: Stock Levels related to DR-2 PRODUCTS
The quantity of 1 DOS shall be calculated as follows:
First (1st) month’s quantity of each FORECAST issued divided by the number of
working days during this month.

      ORDERING PARTY LOCATION:    
Minimum stock level of SUPPLIER STOCK
  No specific stock levels required, SUPPLIER has to guarantee to replenish the
material within the required replenishment time, thus it may be necessary to
hold a stock level on SUPPLIER site
 
   
Maximum SDLT
  [*]

 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   9 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

ANNEX N: Goods Receiving
If not otherwise specified below, all deliveries shall take place during the
opening hours of the goods-receiving department of the ORDERING PARTY LOCATION.
All times defined in this LSA are stated in a 24-hour format and as local time
of the respective ORDERING PARTY LOCATION.
     1 STANDARD REPLENISHMENT (Not applicable)
SUPPLIER shall deliver PRODUCTS using the respective standardized containers (in
case they have been defined by PURCHASER). A continuous container exchange
between SUPPLIER and ORDERING PARTY shall be implemented.
     a. Opening hours at ORDERING PARTY LOCATION:

      Day   Goods Receiving
 
   
Monday – Friday
  06.30 – 20.00
 
   
Saturday
  Special arrangements
 
   
Sunday
  Special arrangements

     b. Logistic Data
The logistic data shall include the container quantities and container type for
each PRODUCT to be delivered by SUPPLIER.
The latest version of the logistic data will be provided to SUPPLIER by ORDERING
PARTY and it may be adjusted at short notice.

SUPPLIER shall notify ORDERING PARTY immediately in case of missing logistic
data.
     2 DIRECT REPLENISHMENT 1 (Not applicable)
SUPPLIER shall deliver PRODUCTS using the respective standardized containers (in
case they have been defined by PURCHASER). A continuous container exchange
between SUPPLIER and ORDERING PARTY shall be implemented.
Deliveries into each LOCAL BUFFER shall meet the respective delivery time slot
defined between ORDERING PARTY and SUPPLIER.
 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   10 of 10 SPECIFIC ANNEXES FOR
ORDERING PARTY LOCATIONS    

     a. Opening hours at ORDERING PARTY LOCATION:

      Day   Goods Receiving
 
   
Monday – Friday
  06.30 – 20.00
 
   
Saturday
  Special arrangements
 
   
Sunday
  Special arrangements

     b. Logistic Data
The logistic data shall include the container quantities and container type for
each PRODUCT to be delivered by SUPPLIER.
The latest version of the logistic data will be provided to SUPPLIER by ORDERING
PARTY and it may be adjusted at short notice. SUPPLIER shall notify ORDERING
PARTY immediately in case of missing logistic data.
     3 DIRECT REPLENISHMENT 2:
SUPPLIER shall deliver all DR-2 PRODUCTS packed as agreed with
PURCHASER/ORDERING PARTY.
     a. Opening times at ORDERING PARTY LOCATION:

      Day   Goods Receiving
 
   
Monday – Friday
  06.30 – 20.00
 
   
Saturday
  Special arrangements
 
   
Sunday
  Special arrangements

     b. Logistic Data
The logistic data shall include the container quantities and container type for
each PRODUCT to be delivered by SUPPLIER.
The latest version of the logistic data will be provided to SUPPLIER by ORDERING
PARTY and it may be adjusted at short notice. SUPPLIER shall notify ORDERING
PARTY immediately in case of missing logistic data.
 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   1 of 10

ANNEX O                                                Location specific
Amendment
to
Logistic Service Agreement (LSA)
for
ORDERING PARTY Cassina only
 
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   2 of 10

In Amendment to the existing LSA to the FPA the following shall exclusively
apply for the delivery and logistic of PRODUCTS if PRODUCTS are delivered to MW
Cassino, Siemens Mobile Communications S.p.a, S.S.11 Padana Superiore Km 158,
20060 Cassino de’ Pecchi, Italy (ORDERING PARTY).
LSA Body
The articles from 1.20 to 1.24 shall be added :

1.20   The term “WFS” shall mean a specific technical architecture (Web File
Server) provided by ORDERING PARTY to support electronic data interchange
between ORDERING PARTY and SUPPLIER or DESIGNATED SUBSIDIARY as required by this
LSA.   1.21   The term “FULL CONSIGNMENT” shall be the synonym for “STANDARD
REPLENISHMENT”.   1.22   The term “SPLITTED CONSIGNMENT” shall be the synonym
for “DIRECT REPLENISHMENT 1”   1.23   The term “SUPPLIER SAFETY BUFFER “ shall
be the synonym for “DIRECT REPLENISHMENT 2”.   1.24   The term “SCHEDULING”
shall mean the period of [*] days starting with the 1st day on which a demand is
indicated to SUPPLIER.   1.25   The term “SAFETY BUFFER” shall mean a defined
SUPPLIER stock at supplier site or in DC

The article 2.3 shall be added :
In the event of a conflict between this LSA and the FPA, the terms of the FPA
shall control
In the article 6.1.1 the item “• issue of a FRAME ORDER” is not relevant.
The item “• no call-off for CONSIGNMENT STOCK replenishment” shall be added.
In the article 6.1.2 the following items are not relevant:

  •   issue of a FRAME ORDER     •   ship to stock delivery by SUPPLIER into a
LOCAL BUFFER

     The following items shall be added:
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   3 of 10

  •   delivery by SUPPLIER into a LOCAL BUFFER at ORDERING PARTY LOCATION on a
consignment basis.     •   call-off for LOCAL BUFFER at ORDERING PARTY LOCATION
on a consignment basis.     •   SDLT no longer than one (1) week.

In the article 6.1.3
Supply Class DIRECT REPLENISHMENT 2
This supply class shall apply to all PRODUCTS listed in ANNEX J.
Operating principles for a DR-2 PRODUCT shall be:

  •   FORECAST from PURCHASER as per Article 6.3 below     •   delivery by
SUPPLIER at the location specified in the respective PURCHASE ORDER     •  
call-off via PURCHASE ORDERS     •   SAFETY BUFFER at SUPPLIER or DC     •  
defined service level as per Article 6.2.3 below     •   performance measurement
as per Article 6.2.3 below     •   payment as per ANNEX C

In the article 6.2.2 the definitions for “LOCAL BUFFER” and “On-time delivery”
shall be superseded by the following wording :

     
LOCAL BUFFER
  SUPPLIER refills the CONSIGNMENT STOCK according to call-off issued by
ORDERING PARTY
 
   
On-time delivery
  meet the DELIVERY DATE as per call-off

In the article 6.2.3
Service Level for DIRECT REPLENISHMENT 2
SUPPLIER shall meet the following criteria and both PARTIES agree to monitor the
following performance metrics each month:

     
Ordering/replenishment planning
  under full responsibility of each ORDERING PARTY
 
   
SAFETY BUFFER
  according the List A
 
   
Contract contacts and
   
stand-in regulation in place
  according to ANNEX A and ANNEX J

Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   4 of 10

     
Early-warning system in place
  according to Article 6.6.1 below

Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   6 of 10

      Metric   SUPPLIER Commitment
Maximum SDLT
  according to ANNEX M
On-time delivery
  to meet the DELIVERY DATE as per PURCHASE ORDER
Material availability
  according to FORECAST and FLEXIBILITY CORRIDOR
Caused line-break-down
  zero (0) times at ORDERING PARTY

Any missed on-time delivery or any caused line-break-down at ORDERING PARTY
shall be deemed as a DELIVERY DATE not met by SUPPLIER and thus shall be
regarded as a late delivery like provided for in the FPA.
The article 6.3 shall be superseded in its’ entirety and replaced by the
following wording :
6.3 FORECAST and SCHEDULING
A FORECAST is a planning tool intended to improve the demand visibility for a
period of at least four weeks, depending on the respective PRODUCT family.
The FORECAST together with the respective FLEXIBILITY CORRIDOR as defined in
ANNEX B shall reflect the cumulative demand of a PRODUCT in specified timeframe
by all ORDERING PARTIES as predicted by PURCHASER, status as of the date of
issue.
PURCHASER shall issue such FORECAST fortnightly and shall send it to SUPPLIER
via WFS.
The FORECAST last issued by PURCHASER shall supersede all FORECASTS issued
before.
SUPPLIER shall give feedback to PURCHASER regarding feasibility of the FORECAST
via WFS within [*] days from receipt or such FORECAST, otherwise such FORECAST
shall be deemed as accepted.
The FORECAST and SCHEDULING shall not constitute and shall not be interpreted as
any obligation of PURCHASER/ORDERING PARTIES to purchase PRODUCTS.
In case the demand of PURCHASER/ORDERING PARTIES is higher than specified by the
FLEXIBILITY CORRIDOR both PARTIES shall mutually agree on a solution.
6.3.1. FORECAST and SCHEDULING for SR PRODUCTS (Not applicable)
The quantities shown in the FORECAST as per ANNEX B are planned gross demands.
The FORECAST together with the respective FLEXIBILITY CORRIDOR shall be used as
a guideline and planning tool by SUPPLIER to manage his production and to
replenish each CONSIGNMENT STOCK. The FORECAST is binding according to the
quantities and the validity of defined flexibility, but is not binding referring
to the chronological demand. SUPPLIER must take the flexibility range shown in
ANNEX B into consideration when using the FORECAST.
The replenishment of CONSIGNMENT STOCK shall be consumption driven only.
6.3.2. FORECAST and SCHEDULING for DR-1 PRODUCTS (Not applicable)
The replenishment of a LOCAL BUFFER (at ORDERING PARTY LOCATION) on a
consignment basis is driven via call-off
The quantities shown in the FORECAST and scheduling as per ANNEX B are planned
gross demands. The FORECAST and scheduling together with the respective
FLEXIBILITY
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   6 of 10

CORRIDOR shall be used as a guideline and planning tool by SUPPLIER to manage
his production,
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   7 of 10

procurement of components, his SUPPLIER STOCK and/or DISTRIBUTION CENTERS.
SUPPLIER must take the flexibility range shown in ANNEX B into consideration
when using the FORECAST and scheduling.
Delivery shall be based on individual PURCHASE ORDERS only.
The flexibility range with defined upward and downward flexibility has to start
latest on the DELIVERY DATE.
6.3.3. FORECAST and SCHEDULING for DR-2 PRODUCTS
The quantities shown in the FORECAST as per ANNEX B are planned gross demands.
The FORECAST together with the respective FLEXIBILITY CORRIDOR shall be used as
a guideline and planning tool by SUPPLIER to manage his production and to
guarantee the defined minimum SDLT. SUPPLIER must take the flexibility range
shown in ANNEX B into consideration when using the FORECAST.
Delivery shall be based on individual PURCHASE ORDERS only.
The flexibility range with defined upward and downward flexibility has to start
latest on the DELIVERY DATE.
The article 6.4 shall be superseded in its’ entirety and replaced by the
following wording:
6.4 Buffering
6.4.1 Buffering for SR Products (Not applicable)
SUPPLIER agrees to build up and maintain an agreed stock level of SR PRODUCTS on
each CONSIGNMENT STOCK. The stock levels agreed for each CONSIGNMENT STOCK are
listed in ANNEX K.
Both PARTIES agree to revise and adjust ANNEX K at least quarterly in order to
adapt the stock levels to changes in demand requirements.
6.4.2 Buffering for DR-1 PRODUCTS (Not applicable)
SUPPLIER agrees to build and carry a SUPPLIER STOCK and/or at least one
DISTRIBUTION CENTER dedicated to DR1 PRODUCTS. The agreed stock levels are
listed in ANNEX L.
SUPPLIER agrees to manage its internal production and supply processes to
maintain the stock levels in the SUPPLIER STOCK and/or DISTRIBUTION CENTERS, as
listed in ANNEX L, at all times. SUPPLIER is responsible for all aspects of
managing the SUPPLIER STOCK and/or DISTRIBUTION CENTERS including, but not
limited to, planning, carrying costs and replenishment.
SUPPLIER shall report the stock levels held in the SUPPLIER STOCK and
DISTRIBUTION CENTERS to PURCHASER and ORDERING PARTY at least once a week. This
data is necessary for PURCHASER and ORDERING PARTY to execute material
availability calculations.
PURCHASER reserves the right to inspect the SUPPLIER STOCK and the DISTRIBUTION
CENTERS at any time with [*] prior written notice to SUPPLIER.
Both PARTIES agree to revise and adjust ANNEX L at least quarterly in response
to changes in demand requirements.
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   8 of 10

6.4.3 Buffering for DR-2 PRODUCTS
SUPPLIER has to guarantee to replenish the material within the SDLT.
[*]
SUPPLIER shall inform ORDERING PARTY about SAFETY BUFFER stock levels held in
the SUPPLIER site and /or DISTRIBUTION CENTERS at least once a week.
PURCHASE ORDERS shall be issued in accordance with the FPA.
Example of List A:
(SUPPLY CHAIN) [f17884f1788411.gif]
The article 6.5 shall be superseded in it’s entirety and replaced by the
following wording :
6.5. Order Processing, Call-Off and Replenishment
6.5.1. Order Processing, Call-Off and Replenishment for SR (Not applicable)
The replenishment of a SR PRODUCT shall be initiated by consuming such SR
PRODUCT from the CONSIGNMENT STOCK, that is by decreasing the stock level.
PURCHASER shall daily provide consumption and inventory data per each SR
PRODUCT. Such data shall be exchanged electronically between SUPPLIER and
PURCHASER. SUPPLIER shall manage the delivery process in such way that the stock
level of the CONSIGNMENT STOCK will never fall below the agreed minimum stock
level. The CONSIGNMENT STOCK must not be replenished beyond the agreed maximum
stock level listed in ANNEX K.
If the quantity of a SR PRODUCT consumed from the CONSIGNMENT STOCK is not
covered by the respective FORECAST and FLEXIBILITY CORRIDOR, SUPPLIER shall
inform PURCHASER within [*] working day after receipt of the consumption and
inventory data. Further, if SUPPLIER is not able to replenish according to the
agreed minimum level as per ANNEX K, SUPPLIER shall inform PURCHASER within [*]
after receipt of the consumption and inventory data. Not withstanding the above,
the order acceptance provisions of the FPA shall apply.
PURCHASER shall pay for each SR PRODUCT consumed from the CONSIGNMENT STOCK at
the price valid on the date of consumption.
6.5.2. Order Processing, Call-Off and Replenishment for DR-1 (Not applicable)
ORDERING PARTY shall issue a call off of DR1 PRODUCT into LOCAL BUFFER (at
ORDERING PARTY LOCATION) on a consignment basis at ORDERING PARTY LOCATION.
SUPPLIER shall deliver the required quantities on DELIVERY DATE and in line with
the maximum SDLT as defined in ANNEX L.
All information shall be exchanged via WFS between SUPPLIER and ORDERING PARTY.
SUPPLIER shall manage the stock levels of his SUPPLIER STOCK and/or DISTRIBUTION
CENTERS.
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   9 of 10

If required quantities are not covered by the respective FORECAST and
FLEXIBILITY CORRIDOR, SUPPLIER shall inform ORDERING PARTY in accordance with
the order acceptance provisions of the FPA.
ORDERING PARTY will pay for each DR1 PRODUCT consumed from the LOCAL BUFFER on a
consignment basis at the price valid on the date of consumption.
6.5.3. Order Processing, Call-Off and Replenishment for DR-2
ORDERING PARTY shall issue a PURCHASE ORDER to call off a DR2 PRODUCT into LOCAL
BUFFER (at ORDERING PARTY LOCATION).
SUPPLIER shall deliver the required quantities on DELIVERY DATE and in line with
the maximum SDLT as defined in ANNEX M.
All information shall be exchanged via WFS between SUPPLIER and ORDERING PARTY.
SUPPLIER shall manage the stock levels of his SAFETY BUFFER
If required quantities are not covered by the respective FORECAST and
FLEXIBILITY CORRIDOR, SUPPLIER shall inform ORDERING PARTY in accordance with
the order acceptance provisions of the FPA.
ORDERING PARTY shall pay for each DR-2 PRODUCT based on an invoice to be issued
by SUPPLIER
LSA, ANNEX B
ANNEX B shall be superseded in it’s introduction and replaced by the following
wording :
The FORECAST shall be sent by PURCHASER to SUPPLIER weekly. With regards to the
agreed flexibility, it shall be assumed that the quantity in a monthly frame is
equally distributed over the four weeks.
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   10 of 10

LSA, ANNEX C
ANNEX C shall be superseded in its entirety and replaced by the following
wording :
STANDARD REPLENISHMENT (within MW named as FULL CONSIGNMENT) – (Not applicable)
Rough description of the process:
(SUPPLY PROCESS) [f17884f1788412.gif]
All kind of information, including but not limited to consumption and inventory
data, shall be exchanged via Web File Server.
Payment process :
Payment for consumption from the CONSIGNMENT STOCK shall be calculated and paid
monthly. Invoices issued by SUPPLIER shall be based on consumption data provided
by ORDERING PARTY and submitted by SUPPLIER via WFS to ORDERING PARTY. Then, no
invoice’s hardcopy shall be sent by SUPPLIER.
Accounting shall take place on a specific day of each month for the quantities
consumed from the CONSIGNMENT STOCK and at the price valid on the consumption.
Payment shall be made in line with the provisions of FPA
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   11 of 10

DIRECT REPLENISHMENT 1 (within MW named as SPLITTED CONSIGNMENT) – (Not
applicable)
(SUPPLY PROCESS) [f17884f1788413.gif]
Rough description of the process:
After receiving the call-off from ORDERING PARTY, SUPPLIER shall deliver the
required PRODUCTS to the ORDERING PARTY LOCATION and within the SDLT specified
in ANNEX L Daily consumption and inventory data related to each Local Buffer on
a Consignment basis shall be provided to SUPPLIER by the ORDERING PARTY.
All kind of information, including but not limited to consumption and inventory
data, shall be exchanged via Web File Server.
Payment process:
Payment for consumption from the Local Buffer on a Consignement basis shall be
calculated and paid monthly. Invoices issued by SUPPLIER shall be based on
consumption data provided by ORDERING PARTY and submitted via WFS to ORDERING
PARTY. Then, no invoice’s hardcopy shall be sent by SUPPLIER.
Accounting shall take place on a specific day of each month for the quantities
consumed from the
Local Buffer on a Consignement basis and at the price valid on the consumption.
Payment shall be made in line with the provisions of the FPA.
Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B (LSA)   C O N F I D E N T I A L   12 of 10

(SUPPLY PROCESS) [f17884f1788412.gif]
DIRECT REPLENISHMENT 2 (within MW named as SUPPLIER SAFETY BUFFER)
     Rough description of the process:

  •   After receiving a PURCHASE ORDER from ORDERING PARTY SUPPLIER shall
deliver the ordered PRODUCTS to the location specified in the PURCHASE ORDER and
within the SDLT specified in ANNEX M     •   To ensure timely delivery SUPPLIER
must keep a SAFETY BUFFER at Supplier Site     •   The PURCHASE ORDER shall be
issued by ORDERING PARTY and confirmed by SUPPLIER electronically.     •  
Payment process:

      o SUPPLIER shall issue an invoice to ORDERING PARTY.         o ORDERING
PARTY shall pay the invoice according to the provisions of the FPA.

Page Initialed by the PARTIES
[*]
[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 